EXECUTION COPY

Exhibit 10.1

 

 

 

$150,000,000

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of September 24, 2008

among

WCI COMMUNITIES, INC.,

a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,

Each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code,

as Debtor Guarantors,

CERTAIN OTHER SUBSIDIARIES OF THE BORROWER NAMED HEREIN,

as Non-Debtor Guarantors,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and L/C Issuer,

BANK OF AMERICA, N.A.,

as Collateral Agent

and

The Other Lenders Party Hereto

and

WACHOVIA CAPITAL MARKETS LLC and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01    Defined Terms

   1

1.02    Other Interpretive Provisions

   29

1.03    Accounting Terms

   30

1.04    Rounding

   30

1.05    Times of Day

   30

1.06    Letter of Credit Amounts

   30

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   31

2.01    Loans

   31

2.02    Borrowings, Conversions and Continuations of Loans

   31

2.03    Letters of Credit

   33

2.04    [Intentionally Deleted]

   41

2.05    Prepayments

   41

2.06    Termination or Reduction of Commitments

   45

2.07    Repayment of Loans

   45

2.08    Interest

   46

2.09    Fees

   46

2.10    Computation of Interest and Fees

   47

2.11    Evidence of Debt

   47

2.12    Payments Generally; Administrative Agent’s Clawback

   48

2.13    Sharing of Payments by Lenders

   49

2.14    Extension of Maturity Date

   50

2.15    Collateral

   51

2.16    Priority and Liens Applicable to Debtor Loan Parties

   55

2.17    Security Interest in Letter of Credit Account

   57

2.18    Payment of Obligations

   57

2.19    No Discharge; Survival of Claims

   57

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   57

3.01    Taxes

   57

3.02    Illegality

   59

3.03    Inability to Determine Rates

   60

3.04    Increased Costs; Reserves on Eurodollar Rate Loans

   60

3.05    Compensation for Losses

   62

3.06    Mitigation Obligations; Replacement of Lenders

   62

3.07    Survival

   63

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   63

4.01    Conditions of Initial Credit Extension

   63

4.02    Conditions to all Credit Extensions

   65

 

i



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   66

5.01    Existence, Qualification and Power; Compliance with Laws

   66

5.02    Authorization; No Contravention

   67

5.03    Governmental Authorization; Other Consents

   67

5.04    Binding Effect

   67

5.05    Financial Statements; No Material Adverse Effect

   67

5.06    Litigation

   68

5.07    No Default

   68

5.08    Ownership of Property; Liens

   68

5.09    Taxes

   68

5.10    ERISA Compliance

   68

5.11    Subsidiaries; Joint Ventures

   69

5.12    Margin Regulations; Investment Company Act

   69

5.13    Disclosure

   70

5.14    Compliance with Laws

   70

5.15    Compliance with Environmental Laws

   70

5.16    Laws Pertaining to Land Sales

   71

5.17    Fiscal Year

   71

5.18    Common Enterprise and Consideration

   71

5.19    Security Interest

   72

ARTICLE VI. AFFIRMATIVE COVENANTS

   72

6.01    Financial Statements and Other Reports

   72

6.02    Certificates; Other Information

   73

6.03    Notices

   76

6.04    Payment of Taxes

   76

6.05    Preservation of Existence, Etc.

   77

6.06    Maintenance of Properties

   77

6.07    Maintenance of Insurance

   77

6.08    Compliance with Laws

   77

6.09    Books and Records

   78

6.10    Inspection Rights; Meetings; Updates

   78

6.11    Use of Proceeds

   78

6.12    Additional Guarantors; Additional Collateral

   78

ARTICLE VII. NEGATIVE COVENANTS

   79

7.01    Permitted Indebtedness

   79

7.02    Permitted Liens

   80

7.03    Investments

   82

7.04    Fundamental Changes

   83

7.05    Acquisitions

   84

7.06    Transactions with Affiliates

   84

7.07    Permitted Distributions

   84

7.08    Change in Nature of Business

   85

7.09    Use of Proceeds

   85

7.10    No Other Negative Pledge

   85

7.11    Appraised Value Ratio

   85

 

ii



--------------------------------------------------------------------------------

7.12    Cash Flow Variance

   85

7.13    Limitation on Cash

   86

7.14    Chapter 11 Claims

   86

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   86

8.01    Events of Default

   86

8.02    Remedies Upon Event of Default

   89

8.03    Application of Funds

   89

ARTICLE IX. ADMINISTRATIVE AGENT

   90

9.01    Appointment and Authority

   90

9.02    Rights as a Lender

   90

9.03    Exculpatory Provisions

   90

9.04    Reliance by Administrative Agent

   91

9.05    Delegation of Duties

   92

9.06    Resignation of Administrative Agent

   92

9.07    Non-Reliance on Administrative Agent and Other Lenders

   93

9.08    No Other Duties, Etc.

   93

9.09    Administrative Agent May File Proofs of Claim

   93

9.10    Collateral and Guaranty Matters

   94

ARTICLE X. GUARANTY

   94

10.01    Guaranty

   94

10.02    No Impairment of Guaranty

   95

10.03    Subrogation

   95

10.04    Additional Provisions Applicable to Non-Debtor Guarantors

   96

ARTICLE XI. MISCELLANEOUS

   96

11.01    Amendments, Etc.

   96

11.02    Notices; Effectiveness; Electronic Communication

   97

11.03    No Waiver; Cumulative Remedies

   99

11.04    Expenses; Indemnity; Damage Waiver

   99

11.05    Payments Set Aside

   101

11.06    Successors and Assigns

   101

11.07    Treatment of Certain Information; Confidentiality

   105

11.08    Right of Setoff

   105

11.09    Interest Rate Limitation

   106

11.10    Counterparts; Integration; Effectiveness

   106

11.11    Survival of Representations and Warranties

   106

11.12    Severability

   107

11.13    Replacement of Lenders

   107

11.14    Governing Law; Jurisdiction; Etc.

   107

11.15    Waiver of Jury Trial

   108

11.16    USA PATRIOT Act Notice

   109

11.17    No Fiduciary Duty

   109

11.18    Time of the Essence

   109

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01-A    Excluded JV Subsidiaries 1.01-B    Specified Joint Ventures and JV
Subsidiaries 1.01-C    Specified Excluded Subsidiaries 1.01-D    Permitted
Mortgages 2.01    Commitments and Applicable Percentages 2.15    Closing Date
Eligible Properties 4.01    Closing Date Specified Mortgages 5.06    Litigation
5.11    Subsidiaries (Part A); Joint Ventures (Part B) 5.15    Existing
Environmental Matters 7.01    Existing Indebtedness 7.02    Existing Liens 7.05
   Acquisitions Under Contract 11.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

 

 

   Form of A-1    Term Loan Notice A-2    Revolving Credit Loan Notice B    Term
Note C    Revolving Credit Note D    Compliance Certificate E    Assignment and
Assumption F    Security Agreement G    Pledge Agreement

 

iv



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (“Agreement”) is entered into as of
September 24, 2008, among WCI COMMUNITIES, INC., a Delaware corporation, a
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code (“Borrower”), certain of the direct or indirect subsidiaries of
Borrower signatory hereto, each of which is a debtor and debtor-in-possession
collectively, the “Debtor Guarantors” and, together with Borrower, the “Debtor
Loan Parties”) in a case pending under Chapter 11 of the Bankruptcy Code (the
cases of Borrower and each Debtor Guarantor, each a “Case” and collectively, the
“Cases”), certain of the other direct or indirect subsidiaries of Borrower
signatory hereto (collectively, the “Non-Debtor Guarantors” and, together with
the Debtor Loan Parties, the “Loan Parties”), each lender from time to time
party hereto (collectively, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and L/C Issuer and BANK OF AMERICA, N.A., as Collateral
Agent.

INTRODUCTORY STATEMENT

On August 4, 2008 (the “Petition Date”), Borrower and each of the Debtor
Guarantors filed voluntary petitions with the Bankruptcy Court initiating the
Cases and have continued in the possession of their assets and in the management
of their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

Borrower has requested that the Lenders provide a revolving credit facility and
a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Appraisal” means an appraisal commissioned by and addressed to
Collateral Agent (reasonably acceptable to Collateral Agent as to form,
assumptions, substance, and appraisal date and after Borrower’s comment period
set forth in Section 2.15(d) has elapsed), prepared by a qualified professional
appraiser acceptable to Collateral Agent, and complying in all material respects
with the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989.

“Adjusted Appraised Value” means, as of any date of determination with respect
to any Eligible Property: (a) the Appraised Value of such Property; less
(b) (i) the Appraised Value Equivalent for such Property (calculated as of the
most-recent previous month end) multiplied by (ii) the cost of Units, Developed
Lots or other portions of such Property that were sold, closed and delivered to
third parties since the effective date of the most-recent Annual Appraisal or
Periodic Appraisal, as applicable, for such Property; plus (c) the Appraised
Value Equivalent for

 

1



--------------------------------------------------------------------------------

such Property (calculated as of the most-recent previous month end) multiplied
by the Project Costs associated with such Property and capitalized in the book
value of such Property in accordance with GAAP since the effective date of the
most-recent Annual Appraisal or Periodic Appraisal, as applicable, for such
Property, in each case as set forth in the Compliance Certificate provided by
Borrower pursuant to Section 6.02(b).

“Administrative Agent” means Wachovia in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify to Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means, collectively, Administrative Agent and Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Variance” means, with respect to the financial covenants set forth in
Sections 7.12(b)and 7.12(c) and the Final Budget referred to therein, the
applicable percentage of permitted variance agreed to by the Agents and Borrower
in connection with designating the Final Budget pursuant to Section 6.01(d) and
notified by Administrative Agent to the Lenders pursuant to a posting on
IntraLinks.

“Agreement” means this Debtor-in-Possession Credit Agreement, as amended,
supplemented and modified, from time to time.

“Amenities” means, collectively, the golf courses, marinas, clubhouses, and
swimming, tennis and other recreational facilities owned and operated by any
member of the Consolidated Group.

“Annual Appraisal” has the meaning specified in Section 2.15(d).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of any L/C
Issuer to make L/C Credit Extensions

 

2



--------------------------------------------------------------------------------

have been terminated pursuant to Section 8.02 or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage most recently in effect for such Revolving
Credit Lender with respect to the Revolving Credit Facility, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, at the time of determination thereof, a percentage per
annum as shown below:

 

Eurodollar Rate

   Base Rate     Performance Letter
of Credit Fee     Financial Letter
of Credit Fee     Unused Fee  

6.00%

   5.00 %   6.00 %   6.00 %   1.00 %

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appraised Value” means, with respect to any Eligible Property or any portion
thereof, the “as is” appraised value of such Property or portion thereof set
forth in the most-recent Acceptable Appraisal (whether as Annual Appraisal or
Periodic Appraisal) obtained by Collateral Agent pursuant to the Loan Documents.
The Appraised Value of a portion of an Eligible Property, not having been
separately subject to an Acceptable Appraisal, shall be calculated based upon
the applicable Annual Appraisal or Periodic Appraisal for such Property and
allocated to such portion of such Property by Borrower based upon a reasonable
methodology approved by Collateral Agent, including a methodology (consistent
with the definition of Adjusted Appraised Value) to reflect the value of ongoing
or completed construction of improvements to Developable Land. If Collateral
Agent does not have an Acceptable Appraisal with respect to any Eligible
Property, then the “Appraised Value” with respect to such Property shall be the
book value of such Property as determined in accordance with GAAP.

“Appraised Value Equivalent” means, as of any date of determination, with
respect to any Eligible Property, the ratio of (a) the Adjusted Appraised Value
(or if such Adjusted Appraised Value has not been established, then the
Appraised Value) of such Property at such time to (b) the book value of such
Property as shown on the most-recent balance sheet of Borrower, in each case as
set forth on the Compliance Certificate provided pursuant to Section 6.02(b) for
such date of determination.

“Appraised Value Ratio” means, as of any date of determination, the ratio of
(a) the difference between (i) the Adjusted Appraised Value of all Eligible
Properties minus (ii) the difference between (A) the sum of the amount of CDD
Obligations and the Indebtedness secured by Permitted Mortgages applicable to
any Eligible Properties, and (B) cash proceeds in respect of such CDD
Obligations that are held in construction accounts, to (b) the sum of (i) the
aggregate outstanding principal amount of the Loans, (ii) the L/C Obligations to
the extent not

 

3



--------------------------------------------------------------------------------

Cash Collateralized, (iii) all obligations of the Loan Parties in respect of the
Swap Termination Value of all obligations under the Secured Hedge Agreements,
(iv) the aggregate principal amount of loans outstanding under the Pre-Petition
Credit Facilities not to exceed $723,752,998, (v) the “L/C Obligations” under
the Pre-Petition Revolving Facility not to exceed $36,714,708 and (vi) all
obligations of the Loan Parties in respect of the Swap Termination Value of all
hedging obligations that constitute “Term Loan Obligations” under the
Pre-Petition Term Facility in an aggregate amount not to exceed $10,300,000.

“Appraised Value Ratio Failure” has the meaning specified in Section 7.11.

“Appraised Value Ratio Default Trigger Date” means the earlier to occur of
(a) the receipt of notice by Borrower from Administrative Agent of any Appraised
Value Ratio Failure and (b) the date that a Responsible Officer of Borrower
becomes aware of any Appraised Value Ratio Failure.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time and (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Initial Forecast” has the meaning given such term in Section 4.01(d).

“Arrangers” means each of WCM and BAS, each in its capacity as joint lead
arranger and as a joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2007, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the Termination Date.

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as codified as 11
U.S.C. Section 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to
time.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Wachovia as its
“prime rate.” The “prime rate” is a rate set by Wachovia based upon various
factors including Wachovia’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Wachovia shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing as the
context may require.

“Bulk Unit Sale” means the Disposition (in any individual Disposition or series
of related Dispositions) to any Person (or any Affiliate of such Person) of five
(5) or more Developed Lots, marina slips, Units, or Tower Units.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Business Unit” means any operating unit or business unit of any member of the
Consolidated Group.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Captive Insurance Company” means any Subsidiary that is a qualified insurance
company that provides insurance arrangements and coverage to Borrower or any
Subsidiaries and such insurance arrangements qualify as “captive insurance
arrangements” for purposes of the Code.

“Carve-Out” has the meaning specified in Section 2.16.

 

5



--------------------------------------------------------------------------------

“Case” or “Cases” has the meaning set forth in the introductory paragraph
hereto.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means all Investments specified under Section 7.03(a) through
(j).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CDD Obligations” means the obligations of a Property Owner incurred with
respect to community development districts and which are reflected as a
liability on the balance sheet of Borrower as required by GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of fifty percent
(50%) or more of the equity securities of Borrower entitled to vote for members
of the board of directors or equivalent governing body of Borrower on a
fully-diluted basis; or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the Closing Date, (ii) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (i) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clauses (ii) and
clause (iii), any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

 

6



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and other assets and interests and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted to Collateral Agent for the benefit
of the Secured Parties pursuant to any Security Document or the Final Order.

“Collateral Agent” means Bank of America in its capacity as collateral agent
under the Loan Documents, or any successor collateral agent.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Complex Community” means (a) in respect of any Property other than Tower Units
and Amenities, a community which is under development and includes a mix of at
least two of the following types of inventory: vertical work-in-progress, land
development work-in-progress, Finished Lots and completed Units, provided that
if a community includes a mix of only two types of such inventory, it shall not
be deemed to be a Complex Community unless the aggregate number of Units and
Finished Lots is at least one hundred (100) and (b) in respect of Tower Units, a
condominium project with twenty (20) or more unsold Tower Units.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Group” means, collectively, Borrower and its Subsidiaries, other
than the Excluded JV Subsidiaries.

“Consolidated Renewal Replacement Note” means the Consolidated Renewal
Replacement Note (Revolver) issued by Borrower to Wachovia Bank, National
Association, evidencing the renewal and consolidation of the renewal replacement
revolving line of credit promissory notes in the amount of $543,220,000
delivered by Borrower to the lenders under the Pre-Petition Tower Facility.

“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Core Businesses” means the business of planning, designing, engineering,
developing, constructing, marketing, selling, financing, managing and operating
real estate including business and commercial projects, office buildings,
residential subdivisions, condominiums (including low-, mid- and high-rise
condominiums), villa developments, single family residences, timeshares, hotels,
and related amenity improvements, which include golf clubs, marinas, tennis
facilities, and restaurants. In connection with the activities described above,
the Consolidated Group engages in planning, designing and engineering, land
development, construction/home building, marketing, real estate sales and
brokerage, mortgage brokerage and finance, title insurance, brokerage of
homeowners and property insurance, property management, management of
homeowner/condominium associations, fee based property development and
construction management services, real estate franchise brokerage business and
the operation of golf clubs, restaurants, marinas, conservation areas, rest
areas, hotels and health care facilities. The Consolidated Group may also engage
in various service business activities ancillary to and consistent with its
ownership and operation of real estate, such as pest control and security
services.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Net Operating Cash Flow” means with respect to any specified month,
“Cash Receipts” minus “Cash Disbursements” for such period, in each case (x) for
the Loan Parties for the period starting with February 1, 2009 and ending on the
last day of such specified month and (y) consistent with the cash receipt
categories and the cash disbursement categories reflected in the Approved
Initial Forecast (but excluding items under the “Restructuring Expenses”
category of cash disbursements).

“Customary Permitted Liens” means the Liens permitted by Section 7.02, other
than clauses 7.02(j), 7.02(q)(i), 7.02(v) and 7.02(w) thereof.

“Customer Deposit Liabilities” means, collectively, the escrow deposits, down
payments or earnest money deposited by purchasers pursuant to Housing Purchase
Contracts.

“Debtor Guarantors” has the meaning specified in the introductory paragraph
hereto.

“Debtor Loan Parties” has the meaning specified in the introductory paragraph
hereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) two percent (2%) per
annum; provided, however, that with respect to a

 

8



--------------------------------------------------------------------------------

Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus two percent (2%) per annum, and (b) when used with respect to the Letter of
Credit Fees, a rate equal to the Applicable Rate plus two percent (2%) per
annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one (1) Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Developable Land” means all Properties (a) on which residential property and
other property directly related to, or in conjunction with, such residential
property may be constructed or developed as part of, and consistent with, the
Core Business and under applicable Laws, including without limitation, the
construction of Tower Units, Units, Developed Parcels and Developed Lots,
(b) for which the intended use for the applicable Project is permissible under
the applicable regional plan, development agreement or applicable zoning, all of
which have vested status, and (c) the environmental or regional impact report
for the intended use, if required, is vested, but specifically excluding any
land on which a Property Owner and Administrative Agent reasonably agree that
development is restricted under federal or state wetlands protection or other
Environmental Laws.

“Developed Lots” means each of the platted subdivided lots and the Horizontal
Improvements thereon located on Developable Land and which, under applicable
Laws, may be utilized as the site for a Unit, Tower Units or multi-family
facility including specifically those lots (a) that are ready for construction
of a Unit, Tower Units or multi-family facility and for which a building permit
would then be issued to a Property Owner if applied for, (b) with construction
of Units or Tower Units underway thereon or (c) with fully constructed Units or
Tower Units situated thereon, but excluding lots under development that are not
yet ready for construction of Units or Tower Units thereon.

“Developed Parcels” means properties zoned either PUD, residential or commercial
and on which all Horizontal Improvements have been completed in sufficient
capacity to service the permitted use and density for such Developed Parcel
under applicable zoning and in accordance with applicable requirements of
Governmental Authority.

“Direct Costs” means with respect to the construction of any condominium
development, the book value of the land plus the actual or projected costs of
personal property, and all labor, materials, fixtures, machinery and equipment
required to construct, equip and complete the improvements in accordance with
the plans and specifications therefor.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any casualty or condemnation of any property
of such Person.

 

9



--------------------------------------------------------------------------------

“Distribution” means any of the following: (a) the payment by any Person of any
distributions or other payments to its shareholders, partners, members or other
equity interest holders in their capacity as such; (b) the declaration or
payment of any dividend on or in respect of shares of any class of capital stock
of, or partnership, membership or other equity interest in, any Person; (c) the
purchase or other retirement of any shares of any class of capital stock of, or
partnership, membership or equity interest in, any Person, directly or
indirectly through a Subsidiary or otherwise; (d) the return of capital by any
Person to its shareholders, partners, members or other equity interest holders;
and (e) any other payment on or in respect of any shares of any class of capital
stock of, or partnership, membership or other equity interest in, any Person.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent and (ii) in the case of the Revolving Credit
Facility, each L/C Issuer (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (A) Borrower or any of Borrower’s Affiliates or Subsidiaries or
(B) any other Person that conducts (or is an Affiliate of a Person that
conducts) any businesses that are substantially similar to any of the Core
Businesses and would reasonably be deemed to be a competitor of Borrower.

“Eligible Participant” means any other Person (other than a natural person);
provided that notwithstanding the foregoing, “Eligible Participant” shall not
include (a) Borrower or any of Borrower’s Affiliates or Subsidiaries or (b) any
other Person that conducts (or is an Affiliate of a Person that conducts) any
businesses that are substantially similar to any of the Core Businesses and
would reasonably be deemed to be a competitor of Borrower.

“Eligible Property” means, as of any date of determination, any Property that is
Collateral and is not subject to any Lien, except for Customary Permitted Liens.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, or agreements relating to pollution and the
protection of the environment or the release of any pollutant materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public water treatment systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“EPA” means the United States Environmental Protection Agency.

 

10



--------------------------------------------------------------------------------

“Equity Clubs” means Amenities in which the members hold an equity ownership
stake.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“Equity Offering” means, collectively, (a) the issuance or sale by any member of
the Consolidated Group of any Equity Interests of such member of the
Consolidated Group and (b) the sale or other Disposition of any Equity Interests
held by any member of the Consolidated Group in any other member of the
Consolidated Group, in each case, other than an issuance, sale or Disposition to
other members of the Consolidated Group.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the institution by the PBGC of proceedings pursuant to Section 4042 of ERISA
to terminate a Pension Plan or the occurrence of an event or condition described
in Section 4042(a)(1), (a)(2), or (a)(3) of ERISA; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate
with respect to any Pension Plan.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Wachovia and with a term equivalent to such Interest Period would
be offered by Wachovia’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Assets” means (a) claims or causes of action under Sections 502(d),
544, 545, 547, 548, 549 and 550 of the Bankruptcy Code, or any other avoidance
actions under the Bankruptcy Code or other applicable law, or any proceeds of
such claims, causes of actions or avoidance actions, (b) customer deposits and
other third party funds held by the Loan Parties in escrow (it being understood
and agreed that the Loan Parties’ respective interests in such deposits or funds
shall not constitute Excluded Assets) and products and proceeds thereof,
(c) Equity Interests held by any of the Loan Parties in the Joint Ventures and
the JV Subsidiaries set forth on Schedule 1.01-B attached hereto, but only to
the extent that applicable Law, Contractual Obligations or the Organization
Documents (including other applicable agreements among the investors in such
Joint Venture) with respect to any such Joint Venture or JV Subsidiary (i) do
not permit the grant of a security interest in such interest or an assignment of
such interest or (ii) require the consent of any third party to permit such
grant of a security interest or assignment (and such consent has not been
granted), it being understood that as to any such Joint Venture or JV Subsidiary
where the applicable Contractual Obligations or Organization Documents
(including other agreements among the investors in such Joint Venture) permit
such a grant of a security interest or assignment without the consent of any
third party and in accordance with applicable Law, such interest in such Joint
Venture or JV Subsidiary shall be included in the Collateral, it being further
understood that, in any event, proceeds (of any kind) of any disposition of any
such Joint Venture or JV Subsidiary interests and all distributions thereon
shall not constitute Excluded Assets to the extent that the assignment of such
proceeds or distributions are not prohibited, (d) any of the Equity Interests in
each foreign subsidiary of a Grantor in excess of sixty-five percent (65%) of
the issued and outstanding voting Equity Interests of such foreign subsidiary
and (e) any rights or property acquired under or in connection with a lease,
contract, property rights agreement or license, so long as the grant of a
security interest in such rights or property shall require the consent of a
third party or constitute or result in a breach or termination pursuant to the
terms of, or a default under, any lease, contract, property rights agreement or
license (other than to the extent that any restriction on such assignment would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable Law or principles of equity), it being understood that, in
any event, proceeds therefrom shall not constitute Excluded Assets to the extent
that the assignment of such proceeds is not prohibited.

 

12



--------------------------------------------------------------------------------

“Excluded JV Subsidiaries” means the JV Subsidiaries set forth on Schedule
1.01-A attached hereto.

“Excluded Subsidiaries” means (a) the Subsidiaries set forth on Schedule 1.01-C
as of the Closing Date, (b) any Captive Insurance Company, (c) any Immaterial
Subsidiary and (d) any foreign subsidiary; provided that if any Subsidiary
described in clause (a), (b) or (c) above files a petition with the Bankruptcy
Court initiating a Case, such Subsidiary shall cease to be an Excluded
Subsidiary upon the entry of the applicable orders by the Bankruptcy Court in
accordance with Section 6.12(b).

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, any
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder or under any other Loan Document, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, as a result of a present
or former connection by such recipient with the jurisdiction (other than any
such connection arising solely from Administrative Agent, Lender or L/C Issuer
having executed, delivered, or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), or, in the case
of any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

“Existing Environmental Matters” means those certain existing material
environmental matters affecting portions of the Properties as set forth in
Schedule 5.15.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wachovia on
such day on such transactions as determined by Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated as of August 22, 2008, among
Borrower, Bank of America, BAS, Wachovia and WCM.

“Final Budget” has the meaning given such term in Section 6.01(d).

“Final Order” has the meaning given that term in Section 4.01(a)(xii).

“Financial Letters of Credit” means any letters of credit other than Performance
Letters of Credit.

“Finished Lots” means Developed Lots and Developed Parcels.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(k).

“Fronting Fee Rate” means an amount equal to 0.125% per annum.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that this definition
of GAAP shall not include the application of FASB Interpretation No. 46 or
similar pronouncements issued by the Financial Accounting Standards Board in
January, 2003, as such interpretations or pronouncements may be amended or
modified from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantor” has the meaning set forth in Section 2.15(a).

 

14



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, collectively, each of the now or hereafter existing
Subsidiaries of Borrower, other than Excluded Subsidiaries.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic or any other
term of similar import pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
entered into after the Petition Date which is permitted under Section 7.01, is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“Horizontal Improvements” means all utilities, including water and sewer,
located on real property together with a dedicated roadway built in material
compliance with applicable governmental regulations, all over rights-of-way
dedicated to the applicable Governmental Authority and any private roadways
otherwise built by the Property Owners in compliance with and permitted under
all applicable Laws.

“Housing Purchase Contract” means any legal, valid, binding and enforceable
written agreement for the sale of individual Units, Tower Units, or Developed
Lots to any bona-fide third-party purchaser entered into by a Property Owner in
the ordinary course of its business with customary terms and conditions and that
provides for a cash down payment of not less than the greater of $5,000 or such
amount that is customary in the local market.

 

15



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any inactive Subsidiary having less than $100,000
of assets.

“Impact Lien” means Liens in respect of one-time fees imposed by local
Governmental Authorities on proposed development projects, which fees shall be
used to defray some of the construction or improvement costs in respect of
off-site infrastructure (e.g., sewers, roads, parks, schools) needed to service
the development.

“Indebtedness” means, without duplication, with respect to any Person (other
than any Person that would be included solely as a result of the application of
FASB Interpretation No. 46 or similar pronouncements issued by the Financial
Accounting Standards Board in January, 2003, as such interpretations or
pronouncements may be amended or modified from time to time), (a) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness; (b) obligations evidenced by bonds, debentures, notes, or other
similar instruments; (c) obligations for the deferred purchase price of property
or services, provided, however, that Indebtedness shall not include obligations
with respect to options to purchase real property that have not been exercised;
(d) obligations as lessee under Capitalized Leases; (e) current liabilities in
respect of unfunded vested benefits under any Plans and incurred withdrawal
liability under any Plan; (f) reimbursement obligations under letters of credit
(including contingent obligations with respect to letters of credit not yet
drawn upon); (g) obligations under acceptance facilities; (h) obligations
secured by any Liens (other than Customary Permitted Liens) on any property of
such Person, whether or not the obligations have been assumed; (i) net
liabilities under interest rate swap, exchange or cap agreements (based on the
Swap Termination Value); and (j) all Guarantees of such Person with respect to
the foregoing. Indebtedness shall not include (i) trade accounts payable and
accruals incurred in the ordinary course of business, (ii) undrawn Performance
Letters of Credit, payment and performance bonds and other performance
obligations and guaranties with respect thereto and (iii) obligations arising
from the rejection of leases and other pre-petition executory contracts in the
Cases. The amount of any condominium assurance bonds, as permitted by
Section 7.01, shall be equal to the amount of Customer Deposit Liabilities in
accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Indirect Costs” means, with respect to each Project, title insurance premiums,
survey charges, engineering fees, architectural fees, real estate taxes,
appraisal costs, commitment fees and interest payable under the related
Indebtedness, premiums for other insurance, marketing, advertising and leasing
costs, brokerage commissions, legal fees, accounting fees, construction
inspector fees, permit and other governmental fees and charges, impact fees,
utility access or connection fees, overhead and administrative costs, and all
other expenses which are expenditures relating to such Project and are not
Direct Costs.

“Initial Budget” has the meaning specified in Section 4.01(d).

“Initial Stated Maturity Date” means the first anniversary of the Closing Date.

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means: (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month
during the term of this Agreement, commencing on October 31, 2008, and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is one (1), three (3) or
six (6) months thereafter, as selected by Borrower in its Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance (other than advances with respect to accounts receivable made in the
ordinary course of business on customary credit terms) or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, and
minus any return in cash of the original amount of such Investment, without any
adjustments for increases or decreases in value, or write-ups, writedowns or
write-offs with respect to such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and Borrower (or any Subsidiary or Joint Venture) or
in favor of such L/C Issuer and relating to any such Letter of Credit.

 

17



--------------------------------------------------------------------------------

“Joint Venture” means any Person (other than a Subsidiary) in which Borrower or
any other member of the Consolidated Group holds any stock (other than stock
issued by a public company and purchased on a recognized stock exchange),
partnership interest, joint venture interest, limited liability company interest
or other equity interest.

“JV Subsidiary” means any Subsidiary constituting a joint venture with one or
more third parties, with such third parties holding Equity Interests in such
Subsidiary.

“Laws” means, collectively, all international, foreign, Federal (including,
without limitation, the Bankruptcy Code), state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means Wachovia, in its individual capacity as a bank issuing
Letters of Credit hereunder or any successor issuers of Letters of Credit
hereunder, and “L/C Issuer” means any one of the L/C Issuers.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
then such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means any Financial Letter of Credit or any Performance
Letter of Credit issued hereunder. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

“Letter of Credit Account” means the account established by Borrower under the
sole and exclusive control of Administrative Agent maintained at the office of
Administrative Agent at 301 Tryon Street, Charlotte, North Carolina 28288,
designated as the “WCI Letter of Credit Account” that shall be used solely for
the purposes set forth in Sections 2.03(g), 2.05(b) and 2.05(c).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the date that is 365-days after the
Maturity Date.

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) each Note, (c),
each Issuer Document, (d) the Fee Letter and (e) the Security Documents.

“Loan Notice” means a Term Loan Notice or a Revolving Credit Loan Notice.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Loan Parties taken
as a whole, (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or of any Lien on any material Collateral granted under the Loan
Documents.

“Maturity Date” means the Initial Stated Maturity Date, or if maturity is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to Section 2.14;

 

19



--------------------------------------------------------------------------------

provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” means the “Mortgaged Property” defined in the Mortgages.

“Mortgages” has the meaning set forth in Section 2.15(b).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the immediately preceding five
plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Borrower or any other member of the
Consolidated Group, the excess, if any, of (i) the sum of cash and Cash
Equivalents received (but only as and when received) in connection with such
transaction or event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise and including any insurance proceeds with respect to any casualty and
condemnation proceeds from any condemnation) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents and the Pre-Petition Credit Facilities),
(B) with respect to Net Cash Proceeds from the Disposition by any Excluded
Subsidiary, all amounts required to be repaid as a result of a Contractual
Obligation of such Excluded Subsidiary that exists as of the Closing Date and is
listed on Part B of Schedule 7.01 (other than the Loan Documents and the
Pre-Petition Credit Facilities), (C) the reasonable and customary costs incurred
in connection with such Disposition including costs of completion of the
property (as determined in the good faith judgment of the Borrower) that is the
subject of such Disposition or event incurred by such person in connection
therewith, and (D) taxes or other payments to Governmental Authorities that
shall be paid or reasonably estimated to be actually payable within two
(2) years of the date of, and specifically required as a result of, the relevant
transaction or event (as determined in the good faith judgment of the Borrower);
provided that, if the amount of any estimated taxes pursuant to subclause
(D) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, then the aggregate amount of such excess shall constitute
Net Cash Proceeds; and

(b) with respect to any Equity Offering or the incurrence or issuance of any
Indebtedness by Borrower or any other Loan Party, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Person in connection
therewith.

“Non-Debtor Guarantors” has the meaning specified in the introductory paragraph
hereto.

“Notes” means, collectively, the Term Note and the Revolving Credit Note.
Subject to the provisions of Section 2.11(c), the defined term “Notes” shall
include the Treasury Note.

 

20



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Official Creditors’ Committee” means the statutory committee of unsecured
creditors appointed in the Cases.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub.L.107-56, signed into law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any

 

21



--------------------------------------------------------------------------------

ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Performance Letter of Credit” means any letter of credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits, including,
without limitation, to obtain a license, in place of a utility deposit, or for
land option contracts; or (c) in lieu of other contract performance, including,
without limitation, bid and performance bonds.

“Periodic Appraisal” has the meaning specified in Section 2.15(d).

“Permitted Final Order Amendment” has the meaning specified in Section 4.02(e).

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Mortgages” means the existing first in priority mortgages affecting
portions of the Properties which are more particularly described on Schedule
1.01-D.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning specified in the introductory statement hereto.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) (other than a Multiemployer Plan) established by Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iv).

“Pre-Petition Agents” means, collectively, the agents under the Pre-Petition
Credit Facilities.

“Pre-Petition Credit Facilities” means, collectively, the Pre-Petition Term
Facility, the Pre-Petition Revolving Facility and, prior to the Tower Facility
Refinancing, the Pre-Petition Tower Facility.

“Pre-Petition Lenders” means, collectively, the lenders under the Pre-Petition
Credit Facilities, together with any successors or assigns thereof.

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
Indebtedness or trade payables (including, without limitation, in respect of
reclamation claims) or other pre-petition claims against Borrower or any Debtor
Guarantor.

 

22



--------------------------------------------------------------------------------

“Pre-Petition Revolving Facility” means the Senior Unsecured Revolving Credit
Agreement, dated as of June 13, 2006 (as amended, supplemented, modified or
otherwise in effect from time to time through the Petition Date), among
Borrower, Bank of America, as administrative agent, swingline lender, and letter
of credit issuer, the other lenders from time to time party thereto, Wachovia,
as syndication agent, Fifth Third Bank, KeyBank, and The Royal Bank of Scotland
PLC, as co-documentation agents, and BAS, WCM, and RBS Securities Corporation,
as joint lead arrangers and joint book managers and shall include all security
agreements, mortgages and all other loan documents related thereto.

“Pre-Petition Term Facility” means the Senior Term Loan Agreement, dated as of
December 23, 2005 (as amended, supplemented, modified or otherwise in effect
from time to time through the Petition Date), among Borrower, KeyBank National
Association, as administrative agent and lender, the other lenders from time to
time party thereto, KeyBanc Capital Markets, as co-lead arranger and sole book
manager, WCM, as co-lead arranger, and Wachovia, as syndication agent, and shall
include all security agreements, mortgages and all other loan documents related
thereto.

“Pre-Petition Tower Facility” means the Third Consolidated, Amended and Restated
Revolving Credit Construction Loan Agreement, dated as of September 22, 2005 (as
amended, supplemented, modified or otherwise in effect from time to time through
the Petition Date), among Borrower, Bay Colony – Gateway, Inc., Resort at Singer
Island Properties, Inc., and WCI Towers Northeast U.S.A., Inc. as guarantors and
the other guarantors from time to time party thereto, Wachovia, as
administrative agent and a lender, the other lenders from time to time party
thereto, WCM, as co-lead arranger, Wachovia Securities, LLC, as syndication
agent, and Bank of America Capital Markets, LLC as co-lead arranger, and shall
include all security agreements, mortgages and all other loan documents related
thereto.

“Projects” means one or more of the properties, including, without limitation,
communities, multi-family residential condominium projects, and single and
multi-family developments, being owned and developed by one or more of the
Property Owners from time to time.

“Project Costs” means, collectively, the sum of all Direct Costs and Indirect
Costs that will be incurred by the owner of the applicable Project in connection
with the acquisition of the applicable Property, the construction, equipping and
completion of the Project, the marketing of space in the Project, and the
operation and carrying of the Project through the date of sale of such Project.

“Property” means the land including any improvements situated thereon
(including, without limitation, all Developable Land, Amenities, Developed Lots,
Developed Parcels, Units and Tower Units, completed or under construction) owned
or acquired by a Property Owner from time to time.

“Property Owners” means Borrower and such other members of the Consolidated
Group as shall now or hereafter own Properties.

 

23



--------------------------------------------------------------------------------

“PUD” means a zoning classification by local governmental authorities that
allows builders to engage in hybrid development of residential, retail, and
professional buildings in a single community, which term is also used
interchangeably with similar terms such as “Planned Unit Development”, “Planned
Urban Development” or “Planned Community Development”.

“Reduction Amount” has the meaning set forth in Section 2.05(c)(vi).

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees of a business
trust and advisors of such Person and of such Person’s Affiliates.

“Reorganization Plan” means a plan of reorganization in any of the Cases.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date, Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief restructuring officer, general counsel, deputy general counsel,
president, senior vice president or vice president of a Loan Party or any Person
designated by a Responsible Officer to act on behalf of a Responsible Officer
and for purposes of Section 4.01(a)(iii) only, the secretary or assistant
secretary; provided that such designated Person may not designate any other
Person to be a Responsible Officer. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

24



--------------------------------------------------------------------------------

“Restoration” means, following the occurrence of a casualty or a condemnation
which is of a type necessitating the repair of a Property, the completion of the
repair and restoration of such Property as nearly as possible to the condition
such Property was in immediately prior to such casualty or condemnation, with
such alterations as may be reasonably approved by Administrative Agent, and in
accordance with applicable Laws.

“Restricted Cash” means all cash of the Loan Parties allocated for expenditure
or Distribution or held as Customer Deposit Liabilities or otherwise
characterized as a deposit (less that portion of Customer Deposit Liabilities
used for construction costs).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means (a) at any time prior to the termination of the
Revolving Credit Commitments, any Lender that has a Revolving Credit Commitment
at such time and (b) at any time on or after the termination of the Revolving
Credit Commitments, any Lender that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-2.

“Revolving Credit Note” means that certain Renewal Replacement Note (Revolver)
dated of even date herewith, made by Borrower payable to the order of
Administrative Agent on behalf of the Revolving Credit Lenders, in the face
principal amount of $70,000,000 (which represents the amount of the Revolving
Credit Facility), or one or more notes issued in exchange for the Renewal
Replacement Revolving Credit Note (Revolver). At the request of any Revolving
Credit Lender, its interest in such note may be evidenced by a renewal
replacement promissory note (revolver) made by Borrower in favor of such
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit C, and such individual note
shall also be referred to as a “Revolving Credit Note” hereunder.

 

25



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Section 7.01
that is entered into by and between any Loan Party and any Hedge Bank after the
Petition Date.

“Secured Parties” means, collectively, Administrative Agent, Collateral Agent,
the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, and
each co-agent or sub-agent appointed by Administrative Agent from time to time
pursuant to Section 9.05.

“Security Agreement” has the meaning specified in Section 4.01(a)(iv).

“Security Documents” has the meaning specified in Section 2.15(a).

“Specified Mortgages” has the meaning specified in Section 2.15(i).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (except for joint ventures or
similar arrangements which would not be considered a Subsidiary of such Person
but for the application of FASB Interpretation No. 46 or similar pronouncements
regarding consolidation issued by the Financial Accounting Standards Board in
January, 2003, as such interpretations or pronouncements may be amended or
modified from time to time) of which a majority of the shares of securities or
other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower. This definition of
Subsidiary, as it relates to the Consolidated Group, shall expressly exclude any
not-for-profit golf clubs and common interest realty associations owned by any
member of the Consolidated Group.

“Superpriority Claim” means a claim against any Debtor Loan Party in any of the
Cases which is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

 

26



--------------------------------------------------------------------------------

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means a loan made by any Term Lender under the Term Facility,
pursuant to Section 2.01(a).

“Term Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1.

 

27



--------------------------------------------------------------------------------

“Term Note” means that certain Renewal Replacement Note (Term) dated of even
date herewith, made by Borrower payable to the order of Administrative Agent on
behalf of the Term Lenders, in the face principal amount of $80,000,000 (which
represents the amount of the Term Facility), or one or more notes issued in
exchange for the Renewal Replacement Note (Term). At the request of any Term
Lender, its interest in such note may be evidenced by a renewal replacement
promissory note (term) made by Borrower in favor of such Term Lender evidencing
Term Loans made by such Term Lender, substantially in the form of Exhibit B, and
such individual note shall also be referred to as a “Term Note” hereunder.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
Consummation Date and (c) the acceleration of the Loans and the termination of
the Commitments in accordance with the terms hereof.

“13-Week Forecast” has the meaning given in Section 6.02(f).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Tower Facility Refinancing” means the refinancing in full of all of the
outstanding obligations under the Pre-Petition Tower Facility (other than
indemnities not then due and payable) existing on the Closing Date, it being
understood and agreed that such refinancing involves the assignment of the
renewal replacement revolving line of credit promissory notes thereunder to the
Lenders pursuant to the allonges and evidenced by the Consolidated Renewal
Replacement Note and subsequent Notes.

“Tower Units” means the condominium units at the multi-family residential
condominium projects, whether completed or under construction, held by the owner
of such Project for sale in the ordinary course of business, and in which the
rights of ownership and occupancy are to be sold.

“Treasury Note” means that certain Renewal Replacement Note (Revolving Treasury)
dated of even date herewith, made by Borrower payable to the order of
Administrative Agent on behalf of the Revolving Credit Lenders, in the face
principal amount of $393,220,000, and any renewal replacement notes therefor, to
be held in accordance with the provisions of Section 2.11(c).

“Trigger Event” has the meaning specified in Section 2.15(i).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” has the meaning specified in Section 2.15(a).

 

28



--------------------------------------------------------------------------------

“Unentitled Land” means any land in which no improvements have been made and
which requires appropriate approval, permitting and zoning under applicable Laws
and regulations before the land may be developed.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, determined as of the end of the
prior plan year, in accordance with the assumptions used for funding the Pension
Plan pursuant to Section 412 of the Code, for the applicable plan year, over the
current fair market value of that Pension Plan’s assets.

“United States” and “U.S.” mean the United States of America.

“Units” means the single-family or multi-family residences, other than Tower
Units, whether completed or under construction, owned and held by the
Consolidated Group for sale in the ordinary course of business, and in which the
rights of ownership and occupancy are to be sold other than on a time-sharing or
periodic basis.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Fee” has the meaning specified in Section 2.09(a).

“Wachovia” means Wachovia Bank, National Association and its successors.

“WCM” means Wachovia Capital Markets, LLC and its successors.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and

 

29



--------------------------------------------------------------------------------

to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

30



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Applicable Percentage
of the Term Facility. The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility and (ii) the sum of the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone. Each such
notice must be received by Administrative Agent not later than 12:00 noon
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the Business Day of the
requested date of any Borrowing of Base Rate Loans, provided that in the case of
any Borrowing to be made on the Closing Date, such notice must be received by
the Administrative Agent not later than (x) 11:00 a.m, two (2) Business Days
prior to the Closing Date in respect of a Borrowing of Eurodollar Rate Loans and
(y) 3:00 p.m., one Business Day prior to the Closing Date in respect of a
Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal

 

31



--------------------------------------------------------------------------------

amount of $500,000 or a whole multiple of $50,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans or
Revolving Credit Loans to be borrowed, converted or continued, (iv) the Type of
Term Loans or Revolving Credit Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If Borrower fails to
specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender
shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than 2:00
p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Wachovia with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date a Loan Notice with respect to a Revolving Credit Borrowing
is given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Wachovia’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

32



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any one time with
respect to Eurodollar Rate Loans.

2.03    Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
Availability Period, to issue Letters of Credit, including Performance Letters
of Credit, for the account of Borrower or any of its Subsidiaries and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of Borrower or any of its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the limitations set forth in
the proviso of Section 2.01(b) shall not be exceeded, and (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally

 

33



--------------------------------------------------------------------------------

or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the applicable L/C Issuer;

(C) except as otherwise consented to by the applicable L/C Issuer, which consent
shall not be unreasonably withheld, such Letter of Credit is in an initial
stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless (1) the
applicable L/C Issuer has entered into satisfactory arrangements with Borrower
or such Lender to eliminate such L/C Issuer’s risk with respect to such Lender
or (2) after giving effect to the issuance of such Letter of Credit, the Total
Revolving Credit Outstandings (excluding any Revolving Credit Loans owing to
Defaulting Lenders) do not exceed the Revolving Credit Commitments of all
Lenders other than of all Defaulting Lenders.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

34



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to an L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as L/C Issuer may require.
Additionally, Borrower shall furnish to the applicable L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, such L/C Issuer will provide
Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Revolving Credit Lender, Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of

 

35



--------------------------------------------------------------------------------

Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, Borrower shall not be required to make a specific request to such L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non-Extension Notice
Date from Administrative Agent, any Revolving Credit Lender or Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer who receives such notice shall
notify Borrower and Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by any L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), Borrower shall reimburse such L/C Issuer through
Administrative Agent in an amount equal to the amount of such drawing. If
Borrower fails to so reimburse such L/C Issuer by such time, Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

36



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to Administrative Agent for the account
of the applicable L/C Issuer at Administrative Agent’s Office in an amount equal
to its Applicable Revolving Credit Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(a)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to
Administrative Agent for the account of L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse each L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against an L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse an L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Revolving Credit Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on

 

37



--------------------------------------------------------------------------------

which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of an L/C Issuer submitted to any Revolving Credit
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Administrative Agent), Administrative Agent will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of an L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse an L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

38



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable L/C Issuer. Borrower shall be conclusively
deemed to have waived any such claim against each L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. No L/C Issuer, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
an L/C Issuer, and an L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by

 

39



--------------------------------------------------------------------------------

the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of Administrative Agent, if any L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, on the
Maturity Date, any L/C Obligation for any reason remains outstanding, Borrower
shall, in each case, immediately Cash Collateralize 103% of the then Outstanding
Amount of all L/C Obligations. Sections 2.05 and 8.02 set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.05 and Section 8.02, “Cash Collateralize” means to
pledge and deposit with or deliver to Administrative Agent, for the benefit of
each L/C Issuer and the Revolving Credit Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to Administrative Agent and each L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Borrower hereby grants to Administrative Agent, for the
benefit of each L/C Issuer and the Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Wachovia. Following the expiration, termination or
cancellation of any Letter of Credit that has been Cash Collateralized, the
satisfaction of all L/C Obligations related thereto and so long as no Default
exists, Administrative Agent shall promptly return any Cash Collateral securing
such Letter of Credit and related L/C Obligations to Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by any L/C
Issuer and Borrower when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than last
Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance reasonably
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
expiration date, and the reference number of any Letter of Credit outstanding at
any time during such month, and showing the aggregate amount (if any) payable by
Borrower to such L/C Issuer during such month pursuant to Section 2.03(k).
Promptly after the receipt of such schedule from each L/C Issuer, Administrative
Agent shall provide to the Revolving Credit Lenders a summary of such schedules.

(j) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Performance Letter of Credit and each

 

40



--------------------------------------------------------------------------------

Financial Letter of Credit equal to the Applicable Rate for such Letter of
Credit minus the Fronting Fee Rate for such Letter of Credit (applied on a per
diem basis) times the daily maximum amount available to be drawn under such
Letter of Credit (including all increases thereof contemplated by such Letter of
Credit or the Letter of Credit Application therefor, whether or not such
increases have taken effect at such time). For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(k) Fronting Fees and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the applicable L/C Issuer for its own account a
fronting fee (the “Fronting Fee”) for each Performance Letter of Credit and each
Financial Letter of Credit equal to the Fronting Fee Rate times the daily
maximum amount available to be drawn under such Letter of Credit (including all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such increases have taken effect at such
time). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. The Fronting Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(l) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of any Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04    [Intentionally Deleted].

2.05    Prepayments.

(a) Optional. Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part

 

41



--------------------------------------------------------------------------------

without premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 12:00 noon (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facility so
prepaid.

(b) Mandatory Prepayments Applicable Only to the Revolving Credit Facility. If
for any reason the Total Revolving Credit Outstandings at any time exceed the
Revolving Credit Facility then in effect, Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
prepayment in full of the Revolving Credit Loans, the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect. Borrower shall
also prepay Loans (with no corresponding reduction to the Revolving Credit
Commitments) under the Revolving Credit Facility to the extent necessary to be
in compliance with Section 7.13.

(c) Other Mandatory Prepayments.

(i) If Borrower or any other member of the Consolidated Group Disposes (in any
individual Disposition or series of related Dispositions) of any Property
consisting of Unentitled Land, Developable Land or other raw land (other than
any casualty and condemnations in which the Net Cash Proceeds resulting
therefrom are less than $2,000,000, and other casualty and condemnations to the
extent provided in clause (v) below) which results in the realization by such
Person of Net Cash Proceeds, then Borrower shall pay to Administrative Agent an
amount equal to one hundred percent (100%) of such Net Cash Proceeds no later
than one (1) Business Day after receipt thereof by such Person, such Net Cash
Proceeds to be applied to the Obligations in accordance with
Section 2.05(c)(vi).

(ii) If Borrower or any other member of the Consolidated Group Disposes (in any
individual Disposition or series of related Dispositions) of any Business Unit
or Amenity (including any Disposition of all or substantially all of the marina
slips in a development, but excluding Dispositions of individual marina slips
and casualty and condemnations in which the Net Cash Proceeds resulting
therefrom are less than $2,000,000 and other casualty and condemnations to the
extent provided in clause (v) below) which results in the realization by such
Person of Net Cash Proceeds, then

 

42



--------------------------------------------------------------------------------

Borrower shall pay to Administrative Agent an amount equal to one hundred
percent (100%) of such Net Cash Proceeds no later than one (1) Business Day
after receipt thereof by such Person, such Net Cash Proceeds to be applied to
the Obligations in accordance with Section 2.05(c)(vi).

(iii) If Borrower or any other member of the Consolidated Group completes any
Bulk Unit Sale (other than casualty and condemnations in which the Net Cash
Proceeds resulting therefrom are less than $2,000,000, and other casualty and
condemnations to the extent provided in clause (v) below) which results in the
realization by such Person of Net Cash Proceeds, then Borrower shall pay to
Administrative Agent an amount equal to: (A) if such Bulk Unit Sale is of less
than twenty-five (25) Developed Lots, marina slips, Units, or Tower Units, as
applicable, fifty percent (50%) of the Net Cash Proceeds resulting thereof and
(B) if such Bulk Unit Sale is of twenty-five (25) or more Developed Lots, marina
slips, Units, or Tower Units, as applicable, seventy-five percent (75%) of the
Net Cash Proceeds resulting thereof; in each case no later than one (1) Business
Day after receipt thereof by such Person, such Net Cash Proceeds to be applied
to the Obligations in accordance with Section 2.05(c)(vi); provided that if
Borrower or any other member of the Consolidated Group completes any Bulk Unit
Sale (other than any casualty and condemnations in which the Net Cash Proceeds
resulting therefrom are less than $2,000,000, and other casualty and
condemnations to the extent provided in clause (v) below) that, when combined
with the Net Cash Proceeds from all Bulk Unit Sales from and after the Petition
Date, (1) exceed $50,000,000 but are less than $100,000,000 in the aggregate
(without consideration of prior prepayments), then Borrower shall pay to
Administrative Agent an amount equal to sixty-five percent (65%) of the Net Cash
Proceeds resulting from such Bulk Unit Sale, and (2) equal or exceed
$100,000,000 in the aggregate (without consideration of prior prepayments), then
Borrower shall pay to Administrative Agent an amount equal to eighty percent
(80%) of the Net Cash Proceeds resulting from such Bulk Unit Sale, in each case
no later than one (1) Business Day after receipt thereof by such Person, such
Net Cash Proceeds to be applied to the Obligations in accordance with
Section 2.05(c)(vi).

(iv) If there occurs (A) any incurrence or issuance by Borrower or any other
member of the Consolidated Group of any Indebtedness as specified in clause
(a) or (b) of the definition thereof or (B) any Equity Offering, in each case,
which results in the realization by such Person of Net Cash Proceeds, then
Borrower shall pay to Administrative Agent an amount equal to one hundred
(100%) of such Net Cash Proceeds no later than one (1) Business Day after
receipt thereof by such Person, such Net Cash Proceeds to be applied to the
Obligations in accordance with Section 2.05(c)(vi).

(v) If there occurs a casualty or condemnation with respect to any Property or
other assets, and the Net Cash Proceeds resulting therefrom are equal to or
greater than $2,000,000, then Borrower shall not be required to make any
mandatory payments as a result of such casualty or condemnation with such Net
Cash Proceeds to the extent of (x) any amounts previously paid by the applicable
member of the Consolidated Group at the time of receipt of such Net Cash
Proceeds for the Restoration of the applicable

 

43



--------------------------------------------------------------------------------

Property or other assets and certified to the Agents in writing, and (y) any
amounts to be paid by the applicable member of the Consolidated Group after
receipt of such Net Cash Proceeds for the Restoration of the applicable Property
or other assets, subject in the case of clause (y), to satisfaction of each of
the following conditions:

(A) Borrower has commenced, or intends to promptly commence, the Restoration of
the applicable Property or other assets;

(B) no Default or Event of Default shall have occurred and be continuing;

(C) the Agents shall be satisfied that the Restoration will be completed twelve
(12) months after commencement of the Restoration;

(D) the applicable Property or other assets and the use thereof after the
Restoration will be in compliance with and permitted under all Laws;

(E) Borrower shall cause the Restoration to be done and completed in an
expeditious and diligent fashion and in compliance with all applicable Laws;

(F) Borrower shall deliver, or cause to be delivered, to the Agents a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to the Agents; and

(G) the Net Cash Proceeds together with any cash or Cash Equivalents deposited
by Borrower with Administrative Agent and available Loans pursuant to
Section 2.01 are sufficient in Administrative Agent’s reasonable judgment to
cover the cost of the Restoration.

If the foregoing conditions are not satisfied, then such Net Cash Proceeds shall
be paid and applied in accordance with Sections 2.05(c)(ii) or (iii), as
applicable, and Section 2.05(c)(vi).

(vi) Each prepayment of Obligations pursuant to the foregoing provisions of this
Section 2.05(c) shall be applied, first, to the outstanding Term Loans until
paid in full and, second to the Revolving Credit Facility, in the following
manner: (A) first, to the L/C Borrowings, (B) second, ratably to the outstanding
Revolving Credit Loans (with no corresponding reduction to the Revolving Credit
Facility), (C) third, to Cash Collateralize 100% of the remaining L/C
Obligations and (D) fourth, the amount remaining, if any, after the prepayment
in full of all L/C Borrowings and Revolving Credit Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such remaining amount being the “Reduction Amount”) may be retained
by Borrower for use in the ordinary course of its business, and the Revolving
Credit Facility shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b)(ii). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any

 

44



--------------------------------------------------------------------------------

further action by or notice to or from Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

2.06    Termination or Reduction of Commitments.

(a) Voluntary. Borrower may, upon notice to Administrative Agent, terminate the
Revolving Credit Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Credit Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit.

(b) Mandatory. (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the Closing Date (after giving effect to the
incurrence of Term Loans on such date).

(ii) If a Reduction Amount exists on any day in accordance with the mandatory
prepayment requirements set forth in Section 2.05(c), then the Revolving Credit
Facility shall be automatically and permanently reduced on such date by an
amount equal to such Reduction Amount.

(iii) If, after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, then the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit or the Revolving Credit Commitments under this Section 2.06.
Upon any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

2.07    Repayment of Loans.

(a) Term Loans. On the Termination Date, Borrower shall pay to the
Administrative Agent, for the account of each Term Lender in accordance with its
Applicable Percentage, the aggregate principal amount of Term Loans outstanding
on such date.

(b) Revolving Credit Loans. On the Termination Date, Borrower shall pay to the
Administrative Agent, for the account of each Revolving Credit Lender in
accordance with its

 

45



--------------------------------------------------------------------------------

Applicable Percentage, the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.

2.08    Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, provided that in no event shall the
Eurodollar Rate be less than 3.00% per annum; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (j) and
(k) of Section 2.03:

(a) Unused Fee. Borrower shall pay to Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, an unused fee (the “Unused Fee”) equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations. The Unused Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December,

 

46



--------------------------------------------------------------------------------

commencing with December 31, 2008, and on the Termination Date. The Unused Fee
shall be calculated quarterly in arrears.

(b) Other Fees.

(i) Borrower shall pay to the Arrangers, Administrative Agent and Collateral
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10    Computation of Interest and Fees.

All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11    Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

 

47



--------------------------------------------------------------------------------

(c) Since the principal face amount of the renewal replacement revolving line of
credit promissory notes under the Pre-Petition Tower Facility exceeds the sum of
the Term Note and the Revolving Credit Note as of the Closing Date, Borrower is
executing and delivering the Treasury Note to Administrative Agent in the face
principal amount of such excess in order to preserve such indebtedness. Borrower
shall not be permitted to draw any Loan against the face amount of the Treasury
Note without the unanimous consent of the Lenders and shall not owe any portion
of the Treasury Note unless it so draws against the face amount of the Treasury
Note (which the Borrower cannot do without, inter alia, approval of the
Bankruptcy Court).

2.12    Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If and to the extent Administrative Agent shall not make such payments
to Lenders when due as set forth in the preceding sentence, then such unpaid
amounts shall accrue interest, payable by Administrative Agent, at the Federal
Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to Lenders. If any payment to be made
by Borrower shall come due on a day other than a Business Day, then payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Eurodollar Loans and prior to any Base Rate Loans that such
Lender will not make available to Administrative Agent such Lender’s share of
such Borrowing, Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount

 

48



--------------------------------------------------------------------------------

so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or an L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Appropriate Lenders or the applicable L/C Issuer, as the case may be, the
amount due. In such event, if Borrower has not in fact made such payment, then
each of the Appropriate Lenders or L/C Issuers, as the case may be, severally
agrees to repay to Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, then Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (A) Obligations in respect of either of
the Facilities due and payable to

 

49



--------------------------------------------------------------------------------

such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (1) the amount of such
Obligations due and payable to such Lender at such time to (2) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (B) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (1) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (2) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Extension of Maturity Date.

(a) Request for Extension. Borrower may request, by notice given to
Administrative Agent (who shall promptly notify the Lenders) (the “Extension
Request Date”) on a date that is not earlier than sixty (60) days and not later
than forty-five (45) days prior to the Initial Stated Maturity Date that the
Maturity Date be extended to the date which is eighteen (18) months after the
Closing Date (the “Requested Maturity Date”).

 

50



--------------------------------------------------------------------------------

(b) Conditions to Effectiveness of Extension. The Maturity Date shall be
automatically extended to the Requested Maturity Date on the first day that each
of the following conditions is satisfied:

(i) no Default or Event of Default or Appraised Value Ratio Failure shall have
occurred and be continuing on the Extension Request Date or on the effective
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the Extension Request Date and as
of the effective date of such extension and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

(iii) Borrower shall have delivered to the Agents, prior to the Extension
Request Date, an update of the Final Budget through March 31, 2010 in form and
scope reasonably satisfactory to the Agents; and

(iv) Borrower shall have filed, prior to the Extension Request Date, a draft
Reorganization Plan and related disclosure statement, in each case in form and
substance reasonably satisfactory to the Agents.

2.15    Collateral.

(a) Personal Property Security Documents. Borrower and each Guarantor (each, a
“Grantor”) shall (i) execute and deliver the Security Agreement and the Pledge
Agreement pursuant to which each of them grants to Collateral Agent, a Lien in
and to substantially all its non-real estate assets (other than Excluded
Assets), which Lien shall, to the extent provided in the Final Order and subject
to Section 2.16, be prior to all other Liens on such assets (other than certain
Customary Permitted Liens) and (ii) subject to Section 2.15(i), execute and
deliver all instruments and documents (other than Uniform Commercial Code
(“UCC”) financing statements) necessary for Collateral Agent to perfect such
grant of a Lien to the extent that such Lien may be perfected by filing or
possession under the UCC (collectively, together with the Security Agreement,
Pledge Agreement, the Mortgages, and all other mortgages, deed of trusts,
assignment of mortgages, allonges, collateral assignments, pledge agreements, or
other agreements, instruments, or documents delivered to Collateral Agent
pursuant to this Agreement that create or purport to create a Lien in favor of
Collateral Agent, for the benefit of the Lenders, the “Security Documents”),
together with such officers’ certificates, resolutions, and opinions of counsel
related thereto as required pursuant to Section 4.01. The Security Documents
shall be in form and substance reasonably acceptable to the Agents.

(b) Mortgages. Subject to Section 2.15(i), Borrower and each other Grantor shall
execute and deliver to Collateral Agent mortgages or assignment and modification
of mortgages with respect to the Specified Mortgages in form and substance
reasonably acceptable to the Agents (together with the Assignments of Leases and
Rents referred to therein and each other mortgage delivered pursuant to
Section 6.12, the “Mortgages”) which grant to Collateral Agent a Lien in and to
substantially all of its Properties (other than Excluded Assets), which Lien
shall,

 

51



--------------------------------------------------------------------------------

upon perfection in accordance with clauses (i), (ii), and (iii) below or, if
applicable, upon the entry of the Final Order, be prior to all other Liens on
such assets (other than Customary Permitted Liens and Liens approved by
Collateral Agent), together with:

(i) evidence that counterparts of such Mortgages have been filed in the offices
that Collateral Agent may reasonably deem necessary or desirable in order to
create a valid Lien on the property described therein in favor of Collateral
Agent;

(ii) Financing Statements in form appropriate for filing under the Uniform
Commercial Code in all applicable jurisdictions that Collateral Agent reasonably
deems necessary, covering the collateral described in the Mortgages; and

(iii) evidence that all other action that Collateral Agent may reasonably deem
necessary or desirable in order to create valid first and subsisting Liens on
the Mortgaged Properties has been taken.

Schedule 2.15 sets forth a list of each Eligible Property owned by any Loan
Party on the Closing Date.

(c) Additional Mortgage Documents. Borrower and each other Grantor shall:

(i) execute and deliver to Collateral Agent all further instruments and
documents, including, without limitation, all certificates, instruments,
certified surveys, appraisals, environmental reports, and opinions of counsel as
Collateral Agent may reasonably request, and shall take all further action that
may be reasonably necessary or desirable, or that Collateral Agent may
reasonably request, to perfect, and protect Liens in favor of Collateral Agent
in the Mortgaged Properties;

(ii) if requested by Collateral Agent, cause to be delivered to Collateral Agent
one or more ALTA title insurance policies, issued by a title insurer reasonably
acceptable to Collateral Agent in amounts reasonably acceptable to Collateral
Agent, on a coinsurance and/or reinsurance basis if and as reasonably required
by Collateral Agent, insuring that the Mortgages constitute valid Liens covering
the Mortgaged Properties and all improvements thereon, having the priority
required by Collateral Agent and subject only to those exceptions and
encumbrances (regardless of rank or priority) that Collateral Agent approves, in
a form reasonably acceptable to Collateral Agent, and otherwise reasonably
satisfactory to Collateral Agent (it being acknowledged that Collateral Agent
has requested title insurance for the Properties that are subject to the
Specified Mortgages delivered on the Closing Date and Borrower has agreed to
deliver such title insurance (or an endorsement thereof) within 60 days after
the Closing Date); and

(iii) if requested by Collateral Agent, cause to be delivered to Collateral
Agent an environmental assessment report, in form and substance reasonably
satisfactory to Collateral Agent from an environmental consulting firm
reasonably acceptable to Collateral Agent, which report shall identify existing
and potential environmental concerns and shall quantify related costs and
liabilities, associated with the Mortgaged Properties, and Collateral Agent
shall be reasonably satisfied with the nature and amount of any such matters and
with Borrower’s plans with respect thereto.

 

52



--------------------------------------------------------------------------------

(d) Appraisal Requirement. Collateral Agent will be entitled to obtain, at
Borrower’s expense, an Acceptable Appraisal for each Eligible Property (or any
portion thereof). Thereafter, Collateral Agent will be entitled to obtain, and
at the request of Required Lenders shall obtain, at Borrower’s expense, a new
Acceptable Appraisal of each Eligible Property (or any portion thereof), but not
more than once every twelve (12) months during the term of this Agreement (each,
an “Annual Appraisal”); provided that, in addition to the foregoing, Collateral
Agent will be entitled to obtain, at Borrower’s expense, (i) one appraisal
update of any such Property in any twelve (12) month period (each, a “Periodic
Appraisal”), and (ii) additional Acceptable Appraisals of any such Property (or
any portion thereof) if (A) a Default or an Event of Default exists, or (B) an
appraisal is required under applicable Law. Collateral Agent shall provide to
Borrower, at Borrower’s expense, copies of each Annual Appraisal and Periodic
Appraisal upon the Collateral Agent’s receipt thereof. Borrower may notify
Collateral Agent of any objections to, or comments on, (1) any Annual Appraisal
within a period of ten (10) days (or twenty (20) days in the case of any
Eligible Properties which are part of a Complex Community) after Borrower’s
receipt thereof for Collateral Agent’s consideration and (2) any Periodic
Appraisal within a period of ten (10) days after Borrower’s receipt thereof for
Collateral Agent’s consideration, it being understood and agreed in each case
that Collateral Agent shall have the exclusive right in its sole discretion to
approve any Acceptable Appraisals after the applicable period. Nothing herein
shall prejudice or otherwise limit any rights of the Borrower and the Guarantors
that are preserved under the Final Order or be deemed a defense thereto in
connection with any determination of the valuation of the Eligible Properties.

(e) Further Assurances. Borrower hereby agrees to execute and deliver, and to
cause each other Grantor to execute and deliver, such other agreements,
documents, assignments, statements or instruments as Collateral Agent may from
time to time reasonably request to evidence, perfect or otherwise implement the
Lien created by the Security Documents and subject to the terms hereof. All of
the foregoing shall be reasonably satisfactory in form and substance to
Collateral Agent. Borrower hereby irrevocably constitutes and appoints
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of Borrower or in its own name, to take any and
all actions and to execute any and all documents and instruments which
Collateral Agent at any time and from time to time deems necessary or desirable
to accomplish the purposes of this Section 2.15.

(f) Collateral Releases. Borrower may request in writing that Collateral Agent
release its Lien on Mortgaged Properties or any portion thereof that Borrower or
the applicable Grantor has entered into a Housing Purchase Contract to sell such
Mortgaged Properties in the ordinary course of business, which provides a
closing date that is within thirty (30) days of the requested release. In the
event that Collateral Agent receives such request in accordance herewith, then
Collateral Agent shall, so long as (x) no Event of Default under Section 8.01(a)
exists or would result therefrom and (y) all required prepayments are made
pursuant to Section 2.05 substantially simultaneously with the closing of the
sale of such Mortgaged Property, release its Lien on such Mortgaged Properties
on the date of closing of the sale of such Mortgaged Properties. In the event
that Collateral Agent receives such request in accordance herewith and an Event
of Default under Section 8.01(a) exists or would result therefrom, then
Collateral Agent shall release its Lien on such Mortgaged Properties on the date
of closing of the sale of such Mortgaged Properties, so long as (1) all required
prepayments are made pursuant to

 

53



--------------------------------------------------------------------------------

Section 2.05 and (2) any Net Cash Proceeds from the sale of such Mortgaged
Properties remaining after the required prepayments described in clause (1) are
(a) first, applied to the prepayment of any outstanding Loans under the
Revolving Credit Facility (without any corresponding reduction in the Revolving
Credit Commitments) and (b) second, placed in an escrow account with
Administrative Agent on terms satisfactory to the Agents (to be released or
applied to repay other Obligations at the direction of the Required Lenders), in
each case substantially simultaneously with the closing of the sale of such
Mortgaged Properties. Upon the release of Collateral Agent’s Liens on any
portion of the Mortgaged Properties, such portion of the Mortgaged Properties
shall no longer be considered Eligible Property.

(g) Appointment. Bank of America is hereby appointed to act as Collateral Agent
under the Security Documents, and Collateral Agent is hereby authorized to take
such actions on its behalf and to exercise such powers as are delegated to
Collateral Agent by the terms of this Agreement and the Security Documents,
together with such actions and powers as are reasonably incidental thereto, in
all cases subject to the terms of this Agreement, the Security Documents and the
Final Order. Collateral Agent shall have all rights and benefits under ARTICLE
IX that are afforded to Administrative Agent.

(h) Costs. Borrower shall pay all reasonable fees and expenses associated with
any of the actions taken under this Section 2.15, including, without limitation,
(i) all reasonable fees and charges any appraisal, re-appraisal, and survey
costs, (ii) title insurance charges and premiums, (iii) title search or
examination costs, including abstracts, abstractors’ certificates and uniform
commercial code searches, (iv) judgment and tax lien searches for each Grantor,
(v) reasonable fees and costs of environmental investigations and site
assessments, (vi) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes, and (vii) filing and recording fees.

(i) Pre-Petition Mortgages and Other Pre-Petition Collateral.

(i) The Debtor Loan Parties shall execute any Specified Mortgage requested by
Collateral Agent, and upon such execution, Collateral Agent shall be authorized
to record, at Borrower’s expense, such executed Specified Mortgages in the
applicable jurisdictions. Notwithstanding anything contained in this
Section 2.15, prior to any Trigger Event, Borrower and any of the other Debtor
Loan Parties shall not be required to execute or record any Mortgage (other then
the Specified Mortgages) in respect of any Property that is, as of the Closing
Date, subject to a “Mortgage” under and as defined in the Pre-Petition Revolving
Facility in favor of the collateral agent thereunder (each, a “Pre-Petition
Mortgage”). Upon the request of Collateral Agent, within five (5) Business Days
after the occurrence of any Trigger Event, each applicable Debtor Loan Party
shall promptly execute Mortgages in respect of any other Eligible Property
(other than the Specified Mortgages) in the applicable jurisdiction in the
mortgage form agreed to on the Closing Date for such jurisdiction, it being
understood and agreed that Collateral Agent shall be authorized to record, at
Borrower’s expense, such executed Mortgages in the applicable jurisdictions. For
purposes hereof, (c) “Trigger Event” means (i) the occurrence and continuance of
an Event of Default or (ii) the recording after the Closing Date of any mortgage
(other than in favor of Collateral Agent) against any Property described in the
prior sentence which has a value in excess of $5,000,000 in the aggregate for
all such recordings and (d) “Specified Mortgages” means Mortgages in respect of

 

54



--------------------------------------------------------------------------------

Eligible Property located in Florida and New Jersey and any other jurisdiction
in which the recording of a mortgage would not result in material recording
taxes for the Debtor Loan Parties.

(ii) To the extent Bank of America, in its role as collateral agent under the
Pre-Petition Credit Facilities, is the secured party under any account control
agreements, is the mortgagee under any mortgage, is listed as loss payee under
the Debtors’ insurance policies as required under the Pre-Petition Credit
Facilities or is the secured party under any other Pre-Petition Credit Facility
document, Bank of America, in its role as Collateral Agent hereunder, is also
deemed (pursuant to the terms of the Final Order) to be the secured party under
such account control agreements, the mortgagee under any mortgage, loss payee
under the Debtors’ insurance policies and the secured party under any other
Pre-Petition Credit Facility document and shall act in that capacity and
distribute any proceeds recovered or received for the benefit of the Secured
Parties in accordance with this Agreement and the Final Order. Each Pre-Petition
Agent shall serve as agent for the Collateral Agent for purposes of perfecting
their respective security interests and liens on all Collateral that is of a
type such that perfection of a security interest therein may be accomplished
only by possession or control by a secured party.

2.16    Priority and Liens Applicable to Debtor Loan Parties.

(a) The Borrower and each of the Debtor Guarantors hereby covenants, represents
and warrants that, upon entry of the Final Order and the execution of this
Agreement, the Obligations of Borrower and the Debtor Guarantors:

(i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute joint and several allowed administrative expense claims in the Cases
having priority over all administrative expenses of the kind specified in
Sections 503(b) or 507(b) of the Bankruptcy Code;

(ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times be
secured by a perfected first priority Lien on all tangible and intangible
property of Borrower and the Debtor Guarantors’ respective estates in the Cases
that is not subject to valid, perfected and non-avoidable liens as of the
Petition Date or to valid liens in existence as of the Petition Date that are
subsequently perfected to the extent permitted by Section 546(b) of the
Bankruptcy Code;

(iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by
a perfected junior Lien upon all tangible and intangible property of Borrower
and the Debtor Guarantors’ (provided, that as set forth in clause (iv) below,
the existing Liens that presently secure the obligations of Borrower and the
Debtor Guarantors under the Pre-Petition Credit Facilities will be primed by the
Lien in favor of Collateral Agent for the benefit of the Secured Parties as
described in clause (iv) below) respective estates in Cases that is subject to
valid, perfected and non-avoidable Liens in existence on the Petition Date or to
valid Liens in existence on the Petition Date that are perfected subsequent to
the Petition Date as permitted by Section 546(b) of the Bankruptcy Code; and

 

55



--------------------------------------------------------------------------------

(iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be secured by a
perfected first priority, senior priming Lien on all of the tangible and
intangible property of Borrower and the Debtor Guarantors that is subject to
existing Liens that presently secure Borrower’s and the Debtor Guarantors’
pre-petition Indebtedness under the Pre-Petition Credit Facilities (but subject
to any Liens in existence on the Petition Date to which the Liens being primed
hereby are subject or become subject subsequent to the Petition Date as
permitted by Section 546(b) of the Bankruptcy Code) and any Liens granted after
the Petition Date to provide adequate protection in respect of the Pre-Petition
Credit Facilities;

provided, however, that the Debtor Loan Parties shall not be required to pledge
any Excluded Assets, and subject in each case only to the Carve-Out. The
“Carve-Out” shall mean (x) all unpaid fees due and payable to the Clerk of the
Bankruptcy Court and the Office of the United States Trustee pursuant to 28
U.S.C. § 1930, (y) the accrued and unpaid costs, fees and expenses incurred by
professionals retained by the Debtor Loan Parties and any official statutory
committee appointed in the Cases pursuant to an order of the Bankruptcy Court
until the date of receipt by Borrower from the Agents of written notice (the
“Default Notice”) specifying the occurrence and continuance of an Event of
Default, provided that any such accrued and unpaid professional costs, fees and
expenses incurred after the specified Event of Default is waived or cured shall
also be included in the Carve Out and (z) the accrued and unpaid fees and
expenses incurred by professionals retained by the Debtor Loan Parties and any
official statutory committee appointed in the Cases after the date of receipt by
Borrower of a Default Notice and, only for so long as the Event of Default
specified in such notice is continuing, in an aggregate amount not to exceed
$7,000,000, plus (without duplication) all accrued and unpaid allowed costs,
fees and expenses incurred by professionals retained by the Debtor Loan Parties
and any official statutory committee appointed in the Cases prior to the
occurrence of such date. The Lenders agree that so long as no Event of Default
shall have occurred and be continuing, Borrower and the Debtor Guarantors shall
be permitted to pay compensation and reimbursement of expenses allowed and
payable under 11 U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and
payable, and the same shall not reduce the Carve-Out.

(b) Subject to the priorities set forth in subsection (a) above and the
Carve-Out, as to all real property (other than the Excluded Assets) the title to
which is held by Borrower or any of the Debtor Guarantors, or the possession of
which is held by Borrower or any of the Debtor Guarantors pursuant to leasehold
interest, Borrower and each Debtor Guarantor hereby assigns and conveys as
security, grants a security interest in, hypothecates, mortgages, pledges and
sets over unto Collateral Agent on behalf of the Lenders all of the right, title
and interest of Borrower and such Debtor Guarantor in all of such owned real
property and in all such leasehold interests, together in each case with all of
the right, title and interest of Borrower and such Debtor Guarantor in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof.
Borrower and each Debtor Guarantor acknowledges that, pursuant to the Final
Order, the Liens in favor of Collateral Agent on behalf of the Lenders in all of
such real property and leasehold instruments shall be perfected without the
recordation of any instruments of mortgage or assignment. Borrower and each
Debtor Guarantor further agrees that, upon the request of the Agents made in
accordance with Section 2.15(i), Borrower and such Debtor Guarantor shall enter
into separate

 

56



--------------------------------------------------------------------------------

fee or leasehold mortgages in recordable form with respect to such properties on
terms reasonably satisfactory to the Agents and consistent with the terms
hereof.

2.17    Security Interest in Letter of Credit Account.

Pursuant to Section 364(c)(2) of the Bankruptcy Code, Borrower and the Debtor
Guarantors hereby assign and pledge to the Collateral Agent, for its benefit and
for the ratable benefit of the Revolving Credit Lenders, and hereby grant to the
Collateral Agent, for its benefit and for the ratable benefit of the Revolving
Credit Lenders, a first priority security interest, senior to all other Liens,
if any, in all of Borrower’s and the Debtor Guarantors’ right, title and
interest in and to the Letter of Credit Account and any direct investment of the
funds contained therein. Cash held in the Letter of Credit Account shall not be
available for use by Borrower, whether pursuant to Section 363 of the Bankruptcy
Code or otherwise, and shall be released to Borrower only as described in
Section 2.03(g).

2.18    Payment of Obligations.

Subject to the provisions of Section 8.02, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents of Borrower and the Guarantors, the Lenders shall be
entitled to immediate payment of such Obligations without further application to
or order of the Bankruptcy Court.

2.19    No Discharge; Survival of Claims.

Each of Borrower and the Debtor Guarantors agrees that (a) its obligations
hereunder shall not be discharged by the entry of an order confirming a
Reorganization Plan (and each of Borrower and the Debtor Guarantors, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the Superpriority Claim granted to the Agents and the Lenders pursuant to
the Final Order and described in Section 2.16 and the Liens granted to
Collateral Agent pursuant to the Final Order and described in Section 2.16 shall
not be affected in any manner by the entry of an order confirming a
Reorganization Plan other than the discharge and release of such Liens and
Claims upon payment in full in cash of the Obligations (including Cash
Collateralization of Outstanding Amounts of Letters of Credit) as provided for
herein.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) Administrative Agent, Lender or L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions

 

57



--------------------------------------------------------------------------------

been made, (ii) Borrower shall make such deductions and (iii) Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Administrative Agent,
each Lender and each L/C Issuer, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by Administrative Agent, such Lender or L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or an L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

58



--------------------------------------------------------------------------------

(ii) duly completed copies of IRS Form W-8ECI claiming exemption for effectively
connected income,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If Administrative Agent, any Lender or any L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Administrative Agent, such Lender or L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower, upon the request of Administrative Agent, such Lender or L/C
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority, other
than penalties, interest or other charges imposed as a result of the gross
negligence or willful misconduct of such Lender or L/C Issuer) to Administrative
Agent, such Lender or L/C Issuer in the event Administrative Agent, such Lender
or L/C Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Administrative Agent and Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest

 

59



--------------------------------------------------------------------------------

Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or L/C Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or L/C Issuer);
or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, Borrower will pay to such Lender or L/C
Issuer, as the case may be, such

 

60



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section, showing the calculation thereof in reasonable
detail, and delivered to Borrower shall be conclusive absent manifest error.
Borrower shall pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that Borrower shall have received at least ten (10) days’ prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

61



--------------------------------------------------------------------------------

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

including any loss or expense (but excluding loss of margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender (x) shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, and (y) shall deliver to Administrative Agent
and Borrower a calculation of any such compensation or additional amount, in
reasonable detail. Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives notice pursuant to Section 3.02, Borrower may
replace such Lender in accordance with Section 11.13.

 

62



--------------------------------------------------------------------------------

3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the date of this Agreement or the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) (A) a security agreement, in substantially the form of Exhibit F (together
with each security agreement supplement delivered pursuant to Section 6.12, in
each case as amended from time to time in accordance with the terms thereof, the
“Security Agreement”) and (B) a pledge agreement, in substantially the form of
Exhibit G (together with each pledge agreement supplement delivered pursuant to
Section 6.12, in each case as amended from time to time in accordance with the
terms thereof, the “Pledge Agreement”), in each case duly executed by each Loan
Party;

(v) Specified Mortgages covering the properties listed on Schedule 4.01 duly
executed by the appropriate Loan Party, together with evidence that the Loan
Parties shall have complied with the requirements of Section 2.15 in respect of
such properties;

(vi) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of Loan Party is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

 

63



--------------------------------------------------------------------------------

(vii) a favorable opinion of Borrower’s counsel, addressed to Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as Administrative Agent may reasonably request;

(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(ix) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since June 30, 2008
that has had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, other than those which customarily
occur as a result of events leading up to and following the commencement of a
proceeding under Chapter 11 of the Bankruptcy Code and the commencement of the
Cases and (C) that there exists no action, suit, investigation, litigation or
proceeding (excluding the Cases) pending or threatened in any court or before
any arbitrator or governmental instrumentality that could reasonably be expected
to result in a Material Adverse Effect;

(x) evidence that (A) all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and (B) Collateral Agent, on
behalf of the Secured Parties, is named as an additional insured and loss payee
under all insurance policies to be maintained with respect to the properties of
Borrower, the Guarantors and their respective subsidiaries forming part of the
Collateral;

(xi) evidence that (A) the Tower Facility Refinancing shall have occurred and
(B) all fees and expenses of agents under the Pre-Petition Facilities (including
reasonable fees and expenses of legal counsel, financial adviser and appraisers
of such agents) shall have been paid;

(xii) a certified copy of an order of the Bankruptcy Court reasonably
satisfactory in form and substance to the Agents which, in any event, shall have
been entered by the Bankruptcy Court no later than September 24, 2008, approving
the Loan Documents and granting the super-priority claim status and senior
priming and other liens referred to in Section 2.16 (the “Final Order”), which
Final Order shall (A) authorize the continued use of cash collateral under the
Pre-Petition Credit Facilities and provide for the lien priorities set forth in
Section 2.16, (B) authorize the Tower Facility Refinancing, (C) approve the
payment by Borrower of all of the fees provided for herein and in the Fee Letter
and (D) not have been vacated, reversed, modified, amended or stayed;

(xiii) a duly completed Compliance Certificate dated as of the Closing Date
signed by a Responsible Officer of Borrower; and

 

64



--------------------------------------------------------------------------------

(xiv) such other assurances, certificates, documents or opinions as
Administrative Agent, any L/C Issuer or the Required Lenders reasonably may
require.

(b) Each Loan Party shall have provided the documentation and other information
to the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

(c) Borrower shall have retained a restructuring advisory firm of national
standing, with the mandate, scope of work and authority of such advisory firm to
be reasonably satisfactory to the Agents (it being understood and agreed that
the mandate, scope of work and authority of FTI Consulting, Inc. set out in the
engagement letter between Borrower and FTI Consulting, Inc. dated August 12,
2008 are reasonably satisfactory to the Agents).

(d) Borrower shall have delivered (i) financial forecasts through December 31,
2009 for the Loan Parties in scope and substance reasonably satisfactory to the
Agents (the “Initial Budget”) (it being understood and agreed that the financial
forecasts delivered to the Agents on August 9, 2008 are reasonably satisfactory
to the Agents) and (ii) a detailed receipts and disbursements forecast for the
Loan Parties in form and substance reasonably acceptable to the Agents for the
13 weeks commencing with the week that includes the Petition Date (the “Approved
Initial Forecast”) (it being understood and agreed that the receipts and
disbursements forecast delivered to the Agents on August 4, 2008 is reasonably
satisfactory to the Agents).

(e) (i) Any fees required to be paid to the Lenders in accordance with this
Agreement on or before the Closing Date shall have been paid, and (ii) all fees
and expenses of the Agents (including reasonable fees, charges and disbursements
of counsel and financial adviser to the Agents to the extent invoiced prior to
the Closing Date) required to be paid to the Agents in accordance with this
Agreement on or before the Closing Date shall have been paid.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be

 

65



--------------------------------------------------------------------------------

deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

(b) No Default or Event of Default or Appraised Value Ratio Failure shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

(c) Administrative Agent and, if applicable, an L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.

(d) In the case of any Request for Credit Extension with respect to a Borrowing
of Revolving Credit Loans, the Loan Parties’ aggregate cash and Cash Equivalents
(other than Restricted Cash) (i) shall not exceed $50,000,000 as of the date of
such Credit Extension and (ii) will not exceed $50,000,000 as a result of such
proposed Credit Extension after giving effect to any disbursement to be made on
the date of such proposed Credit Extension.

(e) The Final Order shall be in full force and effect and shall not have been
vacated, stayed, reversed, modified or amended in a manner that the Agents
determine to be adverse to the interests of the Lenders; provided that any
modification or amendment to the Final Order relating to a settlement, waiver or
cure of a breach of an Appraised Value Ratio Failure consented to by the
Pre-Petition Agents (with the consent or non-objection of the preponderance of
the Pre-Petition Lenders) shall be deemed not to be adverse to the interests of
the Lenders (the “Permitted Final Order Amendment”).

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a), (b), (c), (d) and (e) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and the Lenders that:

5.01    Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is (i) in the case of Borrower, duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, and (ii) in the case of each other member
of the Consolidated Group, duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) subject to
entry of any applicable order of the Bankruptcy Court, own its assets and carry
on its business, and (ii) subject to entry of the Final Order, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all

 

66



--------------------------------------------------------------------------------

Laws; except in each case referred to in clause (a)(ii), (b)(i), (c) or (d), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.02    Authorization; No Contravention. Subject to entry of the Final Order and
the terms thereof, the execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any post-petition
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (c) violate any Law.

5.03    Governmental Authorization; Other Consents. Subject to entry of the
Final Order and the terms thereof, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04    Binding Effect. Subject to entry of the Final Order and the terms
thereof, this Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. Subject to entry of the Final Order and the terms thereof,
this Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to Debtor Relief Laws and general principles of equity.

5.05    Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of
Borrower and its subsidiaries, as determined in accordance with GAAP, as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Consolidated Group dated
June 30, 2008, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Borrower and its subsidiaries, as
determined in accordance with GAAP, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

67



--------------------------------------------------------------------------------

(c) Since June 30, 2008, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect, other than those which customarily occur as a
result of events leading up to and following the commencement of a proceeding
under Chapter 11 of the Bankruptcy Code and the commencement of the Cases.

5.06    Litigation. Except for the litigation described on Schedule 5.06 and
objections or pleadings that may have been filed with respect to the Borrower
and the other Debtor Guarantors seeking authorization to incur the obligations
contemplated hereby, there are no unstayed actions, suits, proceedings, claims
or disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) would reasonably be expected to be determined
adversely to any member of the Consolidated Group, and, if so adversely
determined, would (individually or collectively with any other action by or
before any Governmental Authority) reasonably be expected to have a Material
Adverse Effect.

5.07    No Default. No member of the Consolidated Group is in default under or
with respect to any post-petition Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08    Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary in the ordinary conduct of its business, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.02.

5.09    Taxes. The members of the Consolidated Group have filed or caused to be
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any member of the Consolidated
Group that would, if made, reasonably be expected to have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

5.10    ERISA Compliance.

(a) (i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except where,
individually or in the aggregate, the liability that could reasonably be
expected to result therefrom could not have a Material Adverse Effect; (ii) each
Plan that is intended to qualify under Section 401(a) of the

 

68



--------------------------------------------------------------------------------

Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification; except where,
individually or in the aggregate, the liability that could reasonably be
expected to result therefrom could not have a Material Adverse Effect; and
(iii) Borrower and each ERISA Affiliate have made all required contributions to
each Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Pension Plan.

(b) There are no pending or, to the knowledge of Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur, except
where, individually or in the aggregate, the liability that could reasonably be
expected to result therefrom could not have a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, except where, individually or in the
aggregate, the liability that could reasonably be expected to result therefrom
could not have a Material Adverse Effect; and (v) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Sections 4069 or 4212(c) of ERISA, except where, individually or in the
aggregate, the liability that could reasonably be expected to result therefrom
could not have a Material Adverse Effect.

5.11    Subsidiaries; Joint Ventures. Borrower has no Subsidiaries other than
those (a) specifically disclosed in Part A of Schedule 5.11 and (b) Subsidiaries
that will be disclosed in Part A of Schedule 5.11 as required by, and in
compliance with, Section 6.01(c). As of the Closing Date, Part A of Schedule
5.11 accurately indicates, with respect to each Subsidiary, whether such
Subsidiary is a Loan Party. No member of the Consolidated Group owns or holds of
record and/or beneficially (whether directly or indirectly) any shares of any
class in the capital of any corporations nor any legal and/or beneficial
interests in any Joint Venture, except for (i) the Joint Ventures listed on Part
B of Schedule 5.11, and (ii) the Joint Ventures that will be disclosed in Part B
of Schedule 5.11 as required by, and in compliance with, Section 6.01(c).

5.12    Margin Regulations; Investment Company Act.

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

69



--------------------------------------------------------------------------------

(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.13    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.14    Compliance with Laws.

(a) The location, construction, occupancy, development, operation and use of the
Properties comply in all material respects with the terms of all of the
following encumbrances constituting Permitted Liens: all applicable regional
impact plans and reports, all applicable restrictive covenants and deed
restrictions and all applicable Laws. The Property Owners have obtained all
necessary certificates, licenses, authorizations, registrations, permits and/or
approvals necessary for the use and operation of the Properties or any material
part thereof as currently developed in accordance with all applicable Laws.

(b) Borrower and each other member of the Consolidated Group is in compliance
with all applicable Laws, except to the extent that failure to do so has had or
would reasonably be expected to have a Material Adverse Effect.

5.15    Compliance with Environmental Laws.

(a) None of the Property Owners, nor any operator of the Properties or any
operations thereon is in violation, or alleged violation, of any Environmental
Laws, which violation would reasonably be expected to have a Material Adverse
Effect. Schedule 5.15 describes all of the Existing Environmental Matters that,
as of the Closing Date, could reasonably be expected to have a Material Adverse
Effect.

(b) Except for the Existing Environmental Matters that could reasonably be
expected to have a Material Adverse Effect, none of the Property Owners has
received notice from any third party including, without limitation, any federal,
state or local Governmental Authority: (i) that it has been identified by the
United States Environmental Protection Agency (the “EPA”) as a potentially
responsible party under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); or (ii) that any
Hazardous Materials which any Property Owner has generated, transported or
disposed of has been found at any site at which a federal, state or local
Governmental Authority or other third party has conducted or has ordered that
any Property Owner conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (iii) that any Property Owner is a
named party to

 

70



--------------------------------------------------------------------------------

any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release or presence of Hazardous Materials.

(c) Except for the Existing Environmental Matters that could reasonably be
expected to have a Material Adverse Effect: (i) no portion of the Properties has
been used for the handling, processing, storage or disposal of Hazardous
Materials except in accordance with applicable Environmental Laws, and no
underground tank or other underground storage receptacle for Hazardous Materials
is located on any portion of the Properties, except for underground tanks for
fuel maintained in accordance with applicable Environmental Laws; (ii) in the
course of any activities conducted by any Property Owner or operators of its
properties, no Hazardous Materials have been generated or are being used on the
Properties except in accordance with applicable Environmental Laws; (iii) to the
best of Borrower’s knowledge, there have been no releases (i.e. any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Materials on, upon, into or from any Properties of any Property
Owner, which releases would reasonably be expected to have a material adverse
effect on the value of the Properties taken as a whole; (iv) to the best
knowledge of the Property Owners, there have been no releases on, upon, from or
into any real property in the vicinity of any of the Properties which, through
soil or groundwater contamination, may have come to be located on, and which
would reasonably be expected to have a Material Adverse Effect on the value of,
the Properties taken as a whole; and (v) to the best of Borrower’s knowledge,
any Hazardous Materials that have been generated on any of the Properties have
been transported offsite only by carriers having an identification number issued
by the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the best knowledge of
Borrower, operating in compliance with such permits and applicable Environmental
Laws.

5.16    Laws Pertaining to Land Sales. None of the Property Owners have received
any notice that it is in violation of the Interstate Land Sales Full Disclosure
Act (the “Interstate Land Sales Act”), the Florida Land Sales Practices Law (the
“Florida Land Sales Law”) or similar laws pertaining to land sales (including,
without limitation, any laws pertaining to the sale of interests in timeshare
units) in any state in which any Property Owner sells, transfers, manages,
operates, develops or otherwise disposes of property, which violation would
reasonably be expected to have a Material Adverse Effect.

5.17    Fiscal Year. The Consolidated Group has a Fiscal Year ending December 31
of each calendar year.

5.18    Common Enterprise and Consideration. The members of the Consolidated
Group are collectively engaged in a common enterprise for the furtherance of the
Core Businesses. Accordingly, the Loan Parties have received good and adequate
consideration for the entering into the Loan Documents to which they are parties
to. Furthermore, the members of the Consolidated Group agree that an advance to
Borrower that is subsequently disbursed by Borrower to any members of the
Consolidated Group for use by such entity shall benefit all of the other members
of the Consolidated Group. The members of the Consolidated Group agree

 

71



--------------------------------------------------------------------------------

that they will each receive good and adequate benefit from this common
arrangement given the common enterprise of all of the foregoing as set forth
above.

5.19    Security Interest. The Security Documents (and, in the case of the
Debtor Loan Parties, the Final Order) create and grant to Collateral Agent, for
the benefit of the Secured Parties, a legal and valid Lien which has been
perfected and is prior to all other Liens on the Collateral other than Liens
having priority by operation of law in the Collateral identified therein,
subject to Section 2.16 (in the case of the Debtor Loan Parties) and certain
Customary Permitted Liens. Such Collateral is not subject to any other Liens
whatsoever, except Liens permitted under this Agreement.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each member of the
Consolidated Group to:

6.01    Financial Statements and Other Reports. Deliver to Administrative Agent,
in form and detail satisfactory to Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower (or in the case of the fiscal year ending
December 31, 2008, one hundred fifty (150) days), a consolidated balance sheet
of Borrower and its subsidiaries, as determined in accordance with GAAP, as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to
Administrative Agent, which report and opinion shall be prepared in accordance
with GAAP and shall not be subject to any qualification or exception (other than
with respect to the Cases) as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Borrower (or in the case of the fiscal quarter ending September 30, 2008, one
hundred twenty (120) days), a consolidated balance sheet of Borrower and its
subsidiaries, as determined in accordance with GAAP, as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Borrower and its subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

72



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter of each fiscal year of Borrower (or in the case of
the fiscal quarter ending September 30, 2008, the period specified in
Section 6.01(b) for the financial statements for such quarter), updates to
Schedule 5.11 (upon the deliveries of such updates, Schedule 5.11 shall be
automatically updated, without any further consent from Administrative Agent or
the Lenders) to the extent that such Schedule is not accurate or complete as of
the last day of such fiscal quarter; provided that with respect to each fiscal
quarter ending December 31, such updates shall be delivered concurrently with
the financial statements referred to in Section 6.01(a) for the period ending on
such December 31;

(d) on or before October 11, 2008, a revised financial forecast through
March 31, 2010 for the Loan Parties. If Administrative Agent does not notify
Borrower in writing within seven (7) Business Days of receipt of such revised
forecast that such revised forecast is not reasonably acceptable to the Agents,
such revised forecast shall become the “Final Budget” for purposes of this
Agreement. It is understood and agreed that (i) such revised forecast will be
reasonably acceptable to the Agents if it reflects (A) financial performance
which is no worse in any material respect in the aggregate and in any fiscal
quarter and (B) liquidity which is no worse in any material respect in the
aggregate and in any fiscal quarter, in each case, from that reflected in the
Initial Budget; provided that in the case of clause (A) above, (x) as to
expenses, if the projected expenses are, in the aggregate and in any fiscal
quarter, equal to or lower than those reflected in the Initial Budget and (y) as
to revenues, if the projected revenues are, in the aggregate and in any fiscal
quarter, equal to or greater than, in each case, those reflected in the Initial
Budget then the financial performance referred to in clause (A) shall be deemed
not to be worse in any material respect and (ii) Borrower shall, and shall cause
its restructuring advisory firm to, provide information promptly regarding such
revised forecast as reasonably requested by the Agents and their financial
adviser in connection with their review of such revised forecast; and

(e) on Friday (or if Friday is not a Business Day, the next Business Day) of
each week, a weekly report, in each case in respect of the prior week, of
expenditures, receipts, disbursements and a reconciliation of actual
expenditures, receipts and disbursements with those set forth in the latest
13-Week Forecast delivered pursuant to Section 6.02(f)(iv), in form reasonably
satisfactory to the Agents.

As to any information contained in materials furnished pursuant to
Section 6.02(d), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information. Deliver to Administrative Agent, in
form and detail reasonably satisfactory to Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower (or in the case of the fiscal year ending
December 31, 2008, the period specified in Section 6.01(a) for the financial
statements for such year), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the

 

73



--------------------------------------------------------------------------------

covenant set forth in Section 7.12 or, if any such Default shall exist, stating
the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), Section 6.01(b) and Section 6.02(f)(i), a duly completed
Compliance Certificate signed by a Responsible Officer of Borrower (which, in
the case of certificates delivered concurrently with the monthly financial
statements referred to in Section 6.02(f)(i), shall include, without limitation,
a calculation of the Appraised Value Ratio (and the components of such ratio,
including the Adjusted Appraised Value of each Eligible Property, it being
understood that in rendering such Compliance Certificate, no opinion will be
rendered by Borrower as to the appraised value (including any adjustments
thereto) of any Property) as of the end of the month covered by such monthly
financial statements);

(c) promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

(d) within five (5) days after the same are available, copies of each of the
following documents of Borrower not otherwise required to be delivered to
Administrative Agent pursuant to this Agreement:

(i) proxy statements and annual reports to shareholders;

(ii) annual reports on Form 10-K;

(iii) quarterly reports on Form 10-Q; and

(iv) each current report on Form 8-K (other than current reports on Form 8-K
relating only to “Other Events” under Item 5 of Form 8-K or other items defined
as “Other Events” as may be assigned in the future) and transaction statements
on Schedule TO, 13D or 13E-3 that Borrower may file under the Securities
Exchange Act of 1934;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any formal investigation or other
formal inquiries not in the ordinary course by such agency regarding financial
or other operational results of any Loan Party or any Subsidiary thereof;

(f) as soon as available, but in any event within thirty (30) days after the end
of each calendar month (unless such month is at the end of a fiscal quarter, in
which case within forty-five (45) days of the last day of such fiscal quarter),
(i) historical and projected monthly financial statements together with an
explanation in reasonable detail of any variances between historical and
projected amounts, (ii) a schedule listing all single and multi-family
(traditional) homes and high-rise (tower) homes sold during the month most
recently ended and all sales contracts which have been rescinded or otherwise
cancelled during the month most recently ended, in each case, in form reasonably
satisfactory to Administrative Agent, (iii) a schedule of

 

74



--------------------------------------------------------------------------------

daily cash balances for the month most recently ended, and (iv) rolling 13 week
cash flow projections, which shall be substantially in the same format as the
Approved Initial Forecast and shall additionally include detailed information
with respect to any prepayments made pursuant to Section 2.05(c) (each such
projections and update, including the Approved Initial Forecast, a “13-Week
Forecast”) and certified by a Responsible Officer of Borrower (all such
financial projections to be prepared on a reasonable basis and in good faith,
and to be based upon assumptions believed by Borrower to be reasonable at the
time made and from the best information then reasonably available to Borrower
(it being understood that projections are subject to uncertainties and
contingencies and no assurance can be given that any projection will be
realized));

(g) promptly, and in any event at least five (5) Business Days prior to any
Disposition of Unentitled Land, Developable Land or other raw land, or of any
Business Unit or Amenity (including a Disposition of all or substantially all of
the marina slips in a development but excluding any Disposition of a single
marina slip) or of any Bulk Unit Sale, notice of such Disposition or Bulk Unit
Sale in reasonable detail including a calculation of the estimated Net Cash
Proceeds thereof; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as any Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (b) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that:
(i) Borrower shall deliver paper copies of such documents to Administrative
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by Administrative
Agent or such Lender and (ii) Borrower shall notify Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 6.02(b) to
Administrative Agent. Except for such Compliance Certificates, Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arrangers
will make available to the Lenders and each L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and

 

75



--------------------------------------------------------------------------------

(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Borrower or
its securities) (each, a “Public Lender”). Borrower hereby agrees that (w) all
the Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking the Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, the Arrangers, L/C Issuers and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all the Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) Administrative Agent and the Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

6.03    Notices. Promptly notify Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect other than as customarily occurs as a result of events
leading up to and following the commencement of a proceeding under Chapter 11 of
the Code and the continuation and prosecution thereof, including (i) breach or
non-performance of, or any default under, a post-petition Contractual Obligation
of Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
material post-petition litigation or proceeding affecting Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, and all lawful claims which have
become due and payable and that have become or would reasonably be expected to
become a Lien upon its property unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Borrower or such Subsidiary.

 

76



--------------------------------------------------------------------------------

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. Preserve and maintain the Properties in good
order, repair and condition, and shall promptly restore damage from casualty or
condemnation, which condemnation or casualty would reasonably be expected to
have a Material Adverse Effect, and shall not permit or commit material waste on
the Properties (taken as a whole) and shall cause each and every part of the
Properties to comply in all material respects with all applicable Laws, and any
lawful private restrictions or other requirements or provisions relating to the
development, operation, maintenance or use of the Properties, including, without
limitation, the terms and provisions of any mortgages or other agreements or
instruments constituting Permitted Liens. Other than in the ordinary course of
the Core Businesses, no portion of the Properties shall be removed, demolished
or altered in any material manner, which materially diminishes the value of the
Properties taken as a whole without the prior written consent of Administrative
Agent. Upon any casualty, condemnation, removal or demolition, the portion of
any such affected Properties shall be removed from the calculation of Eligible
Property until the restoration of such Eligible Property.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurers not Affiliates of Borrower insurance with respect to its properties and
business against such casualties and contingencies, including windstorm and
flood insurance and terrorism insurance (to the extent terrorism insurance is
available on a commercially reasonable basis), as shall be in accordance with
the general practices of businesses engaged in similar activities in similar
geographic areas, and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent in accordance with sound business
practices. Borrower shall furnish to Administrative Agent certificates or other
evidence satisfactory to Administrative Agent of compliance with the foregoing
insurance provision. The Consolidated Group shall at all times comply with and
conform to all provisions of each such insurance policy and to all requirements
of the insurers thereunder applicable to the Consolidated Group, the Properties
or to the use, occupation, possession, operation, maintenance or repair of all
or any portion of the Properties. To the extent any insurance coverage required
by this Section 6.07 is cancelled or otherwise terminated through no fault of
Borrower or any other member of the Consolidated Group, Borrower shall have a
commercially reasonable time to replace such insurance coverage provided
Borrower proceeds with diligence to replace such coverage. Notwithstanding the
foregoing, Borrower or its Subsidiaries may maintain insurance from one or more
Captive Insurance Companies in connection with the foregoing property insurance
requirements, so long as the same is maintained in accordance with sound
business practices.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws, including, without limitation, all Environmental Laws,
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which

 

77



--------------------------------------------------------------------------------

(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower or such Subsidiary, as the case may be.

6.10    Inspection Rights; Meetings; Updates.

(a) Upon the reasonable request of Administrative Agent, allow Administrative
Agent and any Lender that accompanies Administrative Agent and their
representatives to inspect any of their properties, to review reports, files,
and other records, from time to time, upon reasonable notice and during
reasonable business hours.

(b) From time to time as reasonably requested by Administrative Agent, provide
updates on its recent results of operations, current financial condition and
current status of its business and affairs in periodic conference calls with
Administrative Agent.

6.11    Use of Proceeds. Use a portion of the proceeds of the Term Loans on the
Closing Date to pay in full all obligations (other than any indemnities not then
due and payable) under the Pre-Petition Tower Facility, and use the remaining
portion of the Term Loans and the Revolving Credit Loans and Letters of Credit
solely to provide for working capital needs for the Core Businesses in a manner
consistent with the provisions of this Agreement and other general corporate
purposes, including without limitation, (i) the payment of fees and expenses
relating to or arising out of the Cases (including without limitation, with
respect to the Loan Parties’ professionals), (ii) the adequate protection
payments, cure payments and any other payments permitted to be made by the
Bankruptcy Court and (iii) the acquisitions and Investments permitted under
Sections 7.03, 7.04, and 7.05; provided that Borrower shall not use the proceeds
of the Loans and Letters of Credit to, directly or indirectly, repay, prepay,
purchase, redeem or otherwise acquire any principal payments on any Indebtedness
(other than the Tower Facility Refinancing); provided further that if any
adequate protection payments to the Pre-Petition Lenders are recharacterized as
payments of principal, such recharacterization shall not be deemed a breach
hereof or a Default or Event of Default hereunder.

6.12    Additional Guarantors; Additional Collateral. Notify Administrative
Agent at the time that any Person becomes a Subsidiary, unless such Subsidiary
is an Excluded Subsidiary, and promptly thereafter (and in any event within
sixty (60) days (or such longer period as is reasonably acceptable to
Administrative Agent)), cause such Subsidiary, unless such Subsidiary is an
Excluded Subsidiary, to become a Guarantor, by executing and delivering to
Administrative Agent a counterpart of this Agreement or such other document as
Administrative Agent shall deem appropriate for such purpose, together with
Security Documents covering the collateral described in Section 2.15, all in
form, content and scope reasonably satisfactory to Administrative Agent.

 

78



--------------------------------------------------------------------------------

(a) Notify Administrative Agent at the time that any Excluded Subsidiary files a
petition with the Bankruptcy Court initiating a Case, and promptly thereafter
(and in any event within five (5) Business Days (or such longer period as is
reasonably acceptable to Administrative Agent) following the entry of the
requisite Bankruptcy Court order after notice and a hearing (it being agreed
that Borrower shall request that, and shall endeavor to cause, such hearing to
be scheduled within twenty-five (25) days after the filing date) cause such
Subsidiary to become a Guarantor, by executing and delivering to Administrative
Agent a counterpart of this Agreement or such other document as Administrative
Agent shall deem appropriate for such purpose, together with Security Documents
covering the collateral described in Section 2.15, all in form, content and
scope reasonably satisfactory to Administrative Agent. It is understood and
agreed that the Bankruptcy Court’s failure to enter any applicable order
contemplated by this Section 6.12(a) shall not be deemed a Default or Event of
Default.

(b) Notify Administrative Agent at the time that any member of the Consolidated
Group acquires any Property and promptly thereafter (and in any event within
sixty (60) days (or such longer period as is reasonably acceptable to
Administrative Agent)), cause such member of the Consolidated Group to execute
and deliver to Collateral Agent Mortgages covering such Property and the other
documents described in Section 2.15 requested by Collateral Agent with respect
to such Property.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any member of
the Consolidated Group to, directly or indirectly:

7.01    Permitted Indebtedness. Incur or permit to exist or remain outstanding
any Indebtedness; provided, however, that the Consolidated Group may incur or
permit to exist or remain outstanding:

(a) Indebtedness under this Agreement;

(b) purchase money Indebtedness and Indebtedness in respect of Capitalized
Leases, in each case for equipment used in the ordinary course of business,
subject to the restrictions set forth in Section 7.02(j);

(c) Indebtedness in respect of Swap Contracts;

(d) Indebtedness of Debtor Loan Parties incurred prior to the Petition Date (and
Guarantees of such Indebtedness which are in place on the Petition Date) with
any such individual Indebtedness in excess of $500,000 being described in Part A
of Schedule 7.01;

(e) Indebtedness of Non-Debtor Guarantors incurred prior to the Closing Date
(and Guarantees of such Indebtedness which are in place on the Closing Date)
with any such Indebtedness being described in Part B of Schedule 7.01, and
refinancings, refunding, renewals, extensions, exchanges and replacements of
such Indebtedness that (i) do not increase the

 

79



--------------------------------------------------------------------------------

outstanding principal amount thereof at the time of such refinancing, refunding,
renewal, extension or replacement and (ii) do not contain covenants that are
materially less favorable to the applicable member of the Consolidated Group;

(f) Indebtedness with respect to CDD Obligations;

(g) intercompany Indebtedness among the Loan Parties;

(h) Indebtedness incurred in connection with financing insurance premiums
approved by the Bankruptcy Court;

(i) Indebtedness of Excluded Subsidiaries in an aggregate amount not to exceed
$1,000,000;

(j) Guarantees of Indebtedness of Excluded Subsidiaries, Joint Ventures,
Excluded JV Subsidiaries and Equity Clubs that are not Subsidiaries, the
aggregate amount of which, when added to the aggregate amount of Investments in
Joint Ventures, Excluded JV Subsidiaries, Excluded Subsidiaries and Equity Clubs
that are not Subsidiaries permitted by Section 7.03 shall not exceed $6,500,000;

(k) Indebtedness otherwise owed to Wachovia, any other financial institution
that is a Lender under this Agreement or any of their respective banking
affiliates in respect of overdrafts and related liabilities arising from
treasury, depository or cash management services or in connection with any
automated clearing house transfers of funds;

(l) endorsements of instruments in the ordinary course of business and
consistent with past practices of the Loan Parties; and

(m) other Indebtedness in an aggregate principal amount not to exceed
$2,000,000.

7.02    Permitted Liens. Create or permit to exist any Lien on any of its
property except for the following by a member of the Consolidated Group (the
“Permitted Liens”):

(a) Liens and other encumbrances arising from attachments or similar
proceedings, pending litigation, judgments or taxes or assessments or government
charges in any such event whose validity or amount is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established and are maintained in accordance with GAAP, or taxes and assessments
which are not due and delinquent;

(b) Liens of carriers, warehousemen, mechanics and materialmen and other like
Liens and Liens imposed by law, arising in the ordinary course of business, for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and as to which adequate reserves or other appropriate provisions
are being maintained in accordance with GAAP;

(c) pledges or deposits made in connection with workmen’s compensation, employee
benefit plans, unemployment or other insurance, old age pensions, or other
Social Security benefits;

 

80



--------------------------------------------------------------------------------

(d) the Permitted Mortgages;

(e) equipment leases or other operating leases in the ordinary course of
business;

(f) Impact Liens required by applicable Governmental Authorities;

(g) Liens with respect to CDD Obligations;

(h) easements and restrictions of record customary in any of the Core
Businesses;

(i) Liens in favor of Administrative Agent, the Lenders, the Secured Parties or
Collateral Agent under or pursuant to this Agreement or the other Loan
Documents;

(j) Liens securing Indebtedness permitted under Section 7.01(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (ii) the Indebtedness secured thereby does
not exceed one hundred percent (100%) of cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(k) Liens securing Obligations arising under any Secured Cash Management
Agreement or any Secured Hedge Agreement;

(l) contractual or statutory Liens of landlords and Liens of suppliers
(including sellers of goods) and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;

(m) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions whether arising by contract or operation of
law, incurred in the ordinary course of business so long as such deposits are
not intended to be collateral for any obligations;

(n) Liens arising from precautionary UCC financing statements regarding
operating leases;

(o) Liens encumbering customary initial deposits, and similar Liens attaching to
commodity trading accounts or other brokerage accounts, in each case, incurred
in the ordinary course of business;

(p) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto;

(q) (i) Liens which were existing on the Petition Date and described in Schedule
7.02, and (ii) Liens granted pursuant to the Pre-Petition Credit Facilities;

(r) Liens in favor of the Pre-Petition Lenders as adequate protection granted
pursuant to the Final Order, which Liens are junior to the Liens contemplated
hereby in favor of the Agents and the Lenders;

 

81



--------------------------------------------------------------------------------

(s) any interest or title of a licensor, lessor or sublessor under any lease
entered into by Borrower or any Subsidiary in the ordinary course of its
business and covering only the assets so leased;

(t) Liens arising from judgments, decrees or attachments to the extent not
constituting an Event of Default under Section 8.01(h);

(u) licenses, leases or subleases granted to third parties not interfering in
any material respect with the Core Business of any member of the Consolidated
Group;

(v) deposits made in the ordinary course of business to secure the performance
of bids, trade contracts (other than for borrowed money), leases, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business in an aggregate amount not to exceed
$2,000,000; and

(w) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $2,000,000.

7.03    Investments. Make any Investments (other than in Property or
Indebtedness secured by Property consistent with the Core Business and subject
to Section 7.05), except:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of banks organized under the laws of the United States of America or
any state thereof having total assets in excess of $100,000,000;

(d) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less that “P-1” if rated by Moody’s and not less than “A-1” if
rated by S&P;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s or by S&P at not less than “AA” if then rated by
Moody’s and not less than “AA” if then rated by S&P;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing Sections 7.03(a), (b) or
(e) with banks described

 

82



--------------------------------------------------------------------------------

in the foregoing Section 7.03(c) or with financial institutions or other
corporations having total assets in excess of $500,000,000;

(g) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;

(h) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (c) above;

(i) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

(j) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing Sections 7.03(a) through
(f) and have total assets in excess of $50,000,000;

(k) Investments among Loan Parties, subject to Section 7.04;

(l) Investments in existing or new Joint Ventures, Excluded JV Subsidiaries,
Excluded Subsidiaries and Equity Clubs that are not Subsidiaries, the aggregate
amount of which, when added to the aggregate amount of any Guarantees of the
Indebtedness of such Joint Ventures, Excluded JV Subsidiaries, Excluded
Subsidiaries and Equity Clubs that are not Subsidiaries permitted by
Section 7.01, shall not exceed $6,500,000;

(m) Investments in Parkland Golf Club, Inc. for purposes of constructing a golf
clubhouse, in an aggregate amount after the Closing Date not to exceed
$6,000,000;

(n) Investments (including debt obligations) received in connection with
bankruptcy or reorganization of suppliers and customers in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(o) loans and advances by the Loan Parties to employees of the Loan Parties for
moving and travel expenses and other similar expenses, in each case incurred in
the ordinary course of business (and consistent with past practices of the
relevant Loan Parties), in an aggregate outstanding amount not to exceed
$250,000 at any time; and

(p) other Investments in an aggregate amount not to exceed $2,000,000.

7.04    Fundamental Changes.

(a) Without the prior written approval of the Required Lenders, none of the
Consolidated Group (other than any Immaterial Subsidiary) will at any time merge
or

 

83



--------------------------------------------------------------------------------

consolidate with or into any Person or dispose of all or substantially all of
its assets, except that Subsidiaries of Borrower may merge into (or dispose of
all or substantially all of its assets, including any Disposition that is in the
nature of a liquidation, to) Borrower or another Subsidiary of Borrower
(provided that if any such merger or disposition involves a Guarantor, then a
Guarantor must be the survivor or the recipient of such disposition). Borrower
shall provide thirty (30) days prior notice to Administrative Agent of any
proposed permitted merger or disposition hereunder and shall cause the
Consolidated Group to execute such documents as Administrative Agent may request
in order to continue the effectiveness of this Agreement and the other Loan
Documents.

(b) Create a Subsidiary other than a Subsidiary to conduct its Core Businesses
(including Investments permitted under Section 7.03). Any new Subsidiary shall
automatically become a member of the Consolidated Group and Borrower shall cause
such new Subsidiary (other than Subsidiaries which are recreational or community
associations or other non-profit organizations) to execute and deliver to
Administrative Agent a counterpart to this Agreement to the extent required by
Section 6.12. The Subsidiaries formed by a member of the Consolidated Group for
homeowners’ associations may be owned in part by the homeowners in the
applicable community and with respect to Amenities, in part by the owners of
memberships in Equity Clubs.

7.05    Acquisitions. Acquire any real property, except for the acquisitions
under contract listed on Schedule 7.05.

7.06    Transactions with Affiliates. Enter into any agreement to pay any fees,
wages, salary, bonus, commission, contributions to benefit plans or any other
compensation for goods or services or otherwise enter into any other agreement
or arrangement with its Affiliates (other than any such agreement or arrangement
among the Loan Parties) or to or for the benefit of any Person who is a director
or officer of the Consolidated Group or any of its Affiliates or who has, or any
of whose Affiliates has, a beneficial interest in the capital stock or
partnership interests of any of the Consolidated Group or any of its Affiliates,
except in the ordinary course of and pursuant to the reasonable requirements of
such member’s business and upon terms and conditions materially no more
favorable than those such member of the Consolidated Group would be willing to
enter into with an unaffiliated third party; provided that the following
transactions shall not be prohibited by this Section 7.06: (i) transactions
otherwise permitted by ARTICLE VII; (ii) Borrower’s Employee Homesite Purchase
Policy and (iii) payments authorized by order of the Bankruptcy Court with
respect to key employee incentive or similar plans. At the request of
Administrative Agent, Borrower shall provide computations and evidence of
compliance with this Section 7.06.

7.07    Permitted Distributions. Make any Distributions; provided that
(a) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person, and (b) any Subsidiary may make dividend payments or
other distributions to any Loan Party; provided, further, that if no Default or
Event of Default has occurred and is continuing or would occur and be continuing
as a result thereof, Borrower may redeem or exchange, in whole or in part, any
capital stock of Borrower for shares of another class of capital stock of
Borrower or rights to acquire shares of such other class of capital stock;
provided that such other class of capital stock contains terms

 

84



--------------------------------------------------------------------------------

and provisions (taken as a whole, and taking into account the relative amounts
of the shares of each class of capital stock involved in such redemption of
exchange) that are at least as advantageous to Lenders as those contained in the
capital stock redeemed or exchanged therefore.

7.08    Change in Nature of Business. Engage in any material line of business
substantially different from any of the Core Businesses.

7.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

7.10    No Other Negative Pledge. Covenant or otherwise agree with any Person
(other than the Lenders and Administrative Agent pursuant to this Agreement),
whether in connection with obtaining or modifying credit accommodations from
such Person, or incurring other Indebtedness, or otherwise, to keep the
Collateral free of any or all Liens, except for any such agreement with any
creditor or any representative of any creditors of any Indebtedness permitted by
Section 7.01 as long as such agreement does not prohibit or restrict Borrower or
any member of the Consolidated Group from granting Liens in the Collateral to
secure the Obligations.

7.11    Appraised Value Ratio. Permit, at any time, the Appraised Value Ratio to
be less than 1.26 to 1.0; provided that the failure to be in compliance with the
Appraised Value Ratio at any time (an “Appraised Value Ratio Failure”) shall not
constitute a Default or an Event of Default hereunder unless such failure
continues unremedied for sixty (60) days following an Appraised Value Ratio
Default Trigger Date, it being understood and agreed that any waiver of an
Appraised Value Ratio Failure by the Pre-Petition Agents (with the consent or
non-objection of the preponderance of the Pre-Petition Lenders) during such
60-day period shall be deemed to be a waiver by the Lenders hereunder.

7.12    Cash Flow Variance.

(a) For each of the months of August 2008, September 2008 and October 2008, in
respect of all operating expenditure line items in the Approved Initial
Forecast, permit expenditures by the Loan Parties for all such line items from
the period starting with the Petition Date and ending on the last day of such
month to exceed, in the aggregate, 112.5% of the amount set forth for such time
period in the Approved Initial Forecast for all operating expenditure line items
(excluding from such calculation the expenditure line item for “supplemental
warranty insurance”).

(b) For each of the months of November 2008, December 2008 and January 2009, in
respect of all operating expenditure line items in the Final Budget, permit
expenditures by the Loan Parties for all such line items from the period
starting with November 1, 2008 and ending on the last day of such month to
exceed the Agreed Variance, in the aggregate, of the amount set forth for such
time period in the Final Budget for all operating expenditure line items
(excluding from such calculation the expenditure line item for “supplemental
warranty insurance”).

 

85



--------------------------------------------------------------------------------

(c) For each month starting with February 2009, permit the Cumulative Net
Operating Cash Flow of the Loan Parties for such month to be less than the
Agreed Variance of the Cumulative Net Operating Cash Flow specified for such
month in the Final Budget.

7.13    Limitation on Cash. The Loan Parties’ aggregate cash and Cash
Equivalents (other than Restricted Cash) shall not exceed $50,000,000 for more
than three (3) consecutive Business Days at any time while there are any
Outstanding Amounts (other than with respect to undrawn Letters of Credit) under
the Revolving Credit Facility.

7.14    Chapter 11 Claims. Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, incur, create, assume, suffer to exist or
permit any other Superpriority Claim which is pari passu with or senior to the
claims of the Agents and the Lenders against Borrower and the Debtor Guarantors
hereunder, except for the Carve-Out.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower fails to pay (i) any amount of principal of any Loan
or any L/C Borrowing when and as the same shall become due and payable, whether
at the due date thereof or at any date fixed for prepayment or otherwise;
provided that to the extent such failure is caused by an error or omission of an
administrative or operational nature and funds are available on such due date to
enable Borrower to make such payment, then such failure shall not constitute an
Event of Default unless such failure continues for three (3) Business Days after
such due date, or (ii) within three (3) Business Days from the due date stated
on the applicable invoice delivered by Administrative Agent to Borrower for any
Unused Fees, any interest on any Loan, any interest on any L/C Borrowing, any
Letter of Credit Fee or any other fee or amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. (i) Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.01(a) (with respect to the fiscal
year ending December 31, 2008), Section 6.01(b) (with respect to the fiscal
quarter ending September 30, 2008), Section 6.03(a), Section 6.05(a) (with
respect to Borrower) and Article VII; provided that any failure to be in
compliance with the financial covenant in Section 7.11 shall not constitute a
Default or an Event of Default hereunder unless such failure continues
unremedied for sixty (60) days after the Appraised Value Ratio Default Trigger
Date, it being understood and agreed that any waiver of such Appraised Value
Ratio Failure by the Pre-Petition Agents under the Final Order shall be deemed
to constitute a waiver of such failure by the Lenders hereunder; or (ii) any
Guarantor fails to perform or observe any term, covenant or agreement contained
in Section 10.01; or

(c) Other Defaults. (i) Any Loan Party fails to perform or observe any covenant
or agreement contained in Sections 6.01, 6.02 and 6.03 (other than any clauses
thereto specified in subsection (b) above), and such failure continues for ten
(10) days after the date such failure occurred and (ii) any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a), (b) or (c)(i) above) contained in the Final Order (other than any

 

86



--------------------------------------------------------------------------------

such covenant or agreement that would be breached, either immediately or with
the passage of time and/or the giving of notice by an Appraised Value Ratio
Failure) or in any Loan Document on its part to be performed or observed and
such failure continues for twenty (20) days after the earlier of the date a
Responsible Officer of Borrower has knowledge of such failure or written notice
thereof to Borrower from Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Extension of Maturity Date and Exit Financing. If Borrower has delivered an
Extension Notice pursuant to Section 2.14, Borrower shall not have obtained
within ninety (90) Business Days after the Initial Stated Maturity Date, an
executed commitment letter for an exit facility or other financing which
provides for repayment in full in cash of the Obligations; or

(f) Dismissal or Conversion of the Cases; Liquidation; Superpriority Claims;
Expiration of Exclusivity Period. Any of the Cases shall be dismissed or
converted to a case under Chapter 7 of the Bankruptcy Code or Borrower or any
Debtor Guarantor shall file a motion or other pleading seeking the dismissal of
any of the Cases under Section 1112 of the Bankruptcy Code or otherwise; a
trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, a responsible
officer or an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code shall be appointed
in any of the Cases and the order appointing such trustee, responsible officer
or examiner shall not be reversed or vacated within 30 days after the entry
thereof; an entry of a Bankruptcy Court Order granting any other Superpriority
Claim (other than the Carve-Out) in any of the Cases which is pari passu with or
senior to the claims of the Agents and the Lenders against Borrower or any
Debtor Guarantor hereunder; or the period provided by Section 1121 of the
Bankruptcy Code for the Debtor Loan Parties’ exclusive right to file a plan and
a disclosure statement shall have expired and a Chapter 11 plan for the Debtor
Loan Parties proposed by a third party (other than the Official Creditors’
Committee) shall have been filed; or

(g) Relief from Automatic Stay. The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on
any assets of Borrower or any of the Debtor Guarantors which have a value in
excess of $5,000,000 in the aggregate; or

(h) Judgments. There is entered against any member of the Consolidated Group
(i) any final judgment or order as to a post-petition liability or debt for the
payment of money in an aggregate amount exceeding $5,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments with
respect to a post-petition event that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or

 

87



--------------------------------------------------------------------------------

(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) Final Order. An order of the Bankruptcy Court shall be entered reversing,
staying for a period in excess of ten (10) days, vacating or (without the
written consent of the Agents) otherwise amending, supplementing or modifying
the Final Order in a manner which is adverse to the interests of the Lenders
(other than a Permitted Final Order Amendment); or

(j) Restructuring Advisor. Borrower shall remove FTI Consulting, Inc. as its
restructuring advisor (unless replaced within thirty (30) days of such removal
by a nationally recognized restructuring advisory firm or other restructuring
advisory firm reasonably acceptable to the Agents with similar mandate, scope of
work and authority as the replaced firm); or

(k) Approved Initial Forecast and Final Budget. An Approved Initial Forecast or
the Final Budget shall not be in effect on any day; or

(l) Pre-Petition Payments. Except as permitted by the Final Order or as
otherwise agreed to by the Agents, Borrower or the Guarantors shall make any
Pre-Petition Payment other than Pre-Petition Payments authorized by the
Bankruptcy Court (i) in accordance with “first day” orders, (ii) in connection
with the assumption of executory contracts and unexpired leases, (iii) in
respect of accrued payroll and related expenses and employee benefits as of the
Petition Date and (iv) in respect of other Pre-Petition Payments in an aggregate
amount not to exceed $2,500,000; or

(m) Sale of Substantially All Assets. Any Debtor Loan Party shall file a motion
seeking, or the Bankruptcy Court shall enter, an order, authorizing the sale of
all or substantially all of the Debtor Loan Parties’ assets (unless such order
contemplates payment in full in cash of the Obligations upon consummation of
such sale, whether pursuant to a Plan of Reorganization or otherwise); or

(n) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

(o) Invalidity of Loan Documents. Any provision of any Loan Document or any Lien
on a material portion of the Collateral granted under any Security Document or
the Final Order, at any time after its execution and delivery or entry and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document or any Lien
granted under any Security Document or the Final Order; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
any Lien granted under any Loan Document or the Final Order; or

 

88



--------------------------------------------------------------------------------

(p) Indictment. Borrower or any Property Owner shall be indicted for a federal
crime, a punishment for which could include the forfeiture of any of its assets
which would reasonably be expected to result in a Material Adverse Effect; or

(q) Change of Control. A Change of Control shall occur.

8.02    Remedies Upon Event of Default.

Upon the occurrence of an Event of Default, and in every such event and at any
time thereafter during the continuance of such event, and without further order
of or application to the Bankruptcy Court, Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders by notice to
Borrower (with a copy to counsel for the Official Creditors’ Committee, to the
Pre-Petition Agents and to the United States Trustee for the District of
Delaware), take one or more of the following actions, at the same or different
times (provided, that with respect to the enforcement of Liens or other remedies
with respect to the Collateral under clause (d) below, Administrative Agent
shall provide Borrower (with a copy to counsel for the Official Creditors’
Committee and to the United States Trustee for the District of Delaware) with
five (5) Business Days’ written notice prior to taking the action contemplated
thereby; in any hearing after the giving of the aforementioned notice, the only
issue that may be raised by any party in opposition thereto being whether, in
fact, an Event of Default has occurred and is continuing): (a) terminate
forthwith the Commitments; (b) declare the Loans then outstanding to be
forthwith due and payable, whereupon the unpaid principal amount of all
outstanding Loans, together with accrued and unpaid interest thereon and any
unpaid accrued fees and all other amounts owing or payable hereunder or under
any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding;
(c) require Borrower and the Guarantors upon demand to forthwith Cash
Collateralize the L/C Obligations (in an amount equal to 103% of the then
Outstanding Amount thereof) and (d) exercise any and all remedies under the Loan
Documents and under applicable law available to the Agents and the Lenders.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and L/C Issuers (including fees, charges and disbursements of counsel to
the respective Lenders and L/C Issuers (including fees and time charges for
attorneys who may be employees of any Lender or any L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

89



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Wachovia to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
L/C Issuers, and neither Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

9.02    Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

90



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or an L/C Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

9.04    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.

 

91



--------------------------------------------------------------------------------

Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

9.06    Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to the Lenders, L/C Issuers and Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Wachovia as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer

 

92



--------------------------------------------------------------------------------

shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent, a Lender or an L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuers,
Collateral Agent and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
L/C Issuers, Collateral Agent and Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, L/C Issuers,
Collateral Agent and Administrative Agent under Sections 2.03(j) and (k), 2.09
and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and L/C Issuers, to pay to Administrative

 

93



--------------------------------------------------------------------------------

Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10    Collateral and Guaranty Matters. The Lenders and L/C Issuers irrevocably
authorize Administrative Agent, at its option and in its discretion, to do or
cause the following:

(a) to release any Lien on any property granted to or held by Administrative
Agent or Collateral Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations and the expiration
or termination of all Letters of Credit, (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, and (iii) except to the extent that the consent of all Lenders is
required pursuant to Section 11.01(g), if approved, authorized or ratified in
writing by Required Lenders; and

(b) to release any Guarantor from its obligations under this Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or becomes an Excluded Subsidiary or a Joint Venture.

Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release any Guarantor
from its obligations under this Agreement, pursuant to this Section 9.10.

ARTICLE X.

GUARANTY

10.01    Guaranty.

(a) Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment of the Obligations. Each of the Guarantors further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several.

(b) Each of the Guarantors waives presentation to, demand for payment from and
protest to Borrower or any other Guarantor, and also waives notice of protest
for nonpayment. The Obligations of the Guarantors hereunder shall not be
affected by (i) the failure of any Secured Party to assert any claim or demand
or to enforce any right or remedy against Borrower or any other Guarantor under
the provisions of this Agreement or any other Loan Document or otherwise;
(ii) any extension or renewal of any provision hereof or thereof; (iii) any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of any of the Loan Documents; (iv) the release,
exchange, waiver or foreclosure of any security

 

94



--------------------------------------------------------------------------------

held by Collateral Agent for the Obligations or any of them; (v) the failure of
any Secured Party to exercise any right or remedy against any other Guarantor;
or (vi) the release or substitution of any Guarantor or any other Guarantor.

(c) Each of the Guarantors further agrees that this guaranty constitutes a
guaranty of payment when due and not just of collection, and waives any right to
require that any resort be had by any Secured Party to any security held for
payment of the Obligations or to any balance of any deposit, account or credit
on the books of any Secured Party in favor of Borrower or any other Guarantor,
or to any other Person.

(d) Each of the Guarantors hereby waives any defense that it might have based on
a failure to remain informed of the financial condition of Borrower and of any
other Guarantor and any circumstances affecting the ability of Borrower to
perform under this Agreement.

(e) Each Guarantor’s guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any other
instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might otherwise constitute a
defense to this Guaranty. No Secured Party makes any representation or warranty
in respect to any such circumstances or shall have any duty or responsibility
whatsoever to any Guarantor in respect of the management and maintenance of the
Obligations.

(f) Subject to the provisions of Section 8.02, upon the Obligations becoming due
and payable (by acceleration or otherwise), the Secured Parties shall be
entitled to immediate payment of such Obligations by the Guarantors upon written
demand by the Agents, without further application to or order of the Bankruptcy
Court.

10.02    No Impairment of Guaranty.

The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. Without limiting the generality of the
foregoing, the obligations of the Guarantors hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Secured Party to assert
any claim or demand or to enforce any remedy under this Agreement or any other
agreement, by any waiver or modification of any provision thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law, unless and until the Obligations are paid in full.

10.03    Subrogation.

Upon payment by any Guarantor of any sums to the Secured Parties hereunder, all
rights of such Guarantor against Borrower arising as a result thereof by way of
right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment to the prior final and

 

95



--------------------------------------------------------------------------------

indefeasible payment in full of all the Obligations. If any amount shall be paid
to such Guarantor for the account of Borrower, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Obligations, whether matured
or unmatured.

10.04    Additional Provisions Applicable to Non-Debtor Guarantors.

(a) Each Non-Debtor Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to such Non-Debtor Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
Borrower to any Non-Debtor Guarantor as subrogee of Administrative Agent or any
Lender or resulting from each Non-Debtor Guarantor’s performance of this
Agreement, to the indefeasible payment in full of all the Obligations. If
Administrative Agent or any Lender so requests, any such obligation or
indebtedness of Borrower to each Non-Debtor Guarantor shall be enforced and
performance received by each Non-Debtor Guarantor as trustee for Administrative
Agent or any Lender and the proceeds thereof shall be paid over to
Administrative Agent or any Lender on account of the Obligations, but without
reducing or affecting in any manner the liability of each Non-Debtor Guarantor
under this Agreement.

(b) In the event that acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Non-Debtor Guarantor, all such amounts shall nonetheless be payable by each
Non-Debtor Guarantor immediately upon demand by Administrative Agent or any
Lender.

(c) Each Non-Debtor Guarantor shall be liable under this Agreement only for
amounts aggregating up to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provision of any other applicable law.

ARTICLE XI.

MISCELLANEOUS

11.01    Amendments, Etc. Unless expressly stated otherwise herein, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them)

 

96



--------------------------------------------------------------------------------

hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby;

(f) (i) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (ii) the definition of “Required Revolving Lenders”
without the written consent of each Revolving Credit Lender; or

(g) (i) release all or substantially all of the Guarantors, or (ii) except as
permitted in Section 9.10, on and after the effective date of the granting of
any Liens pursuant Section 2.15, transfer, subordinate, or release Liens on, or
after foreclosure or other acquisition of title by Administrative Agent or
Collateral Agent, on behalf of the Lenders, transfer or sell, a substantial
portion of the collateral securing the Obligations, without the written consent
of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by Administrative Agent in addition to the Lenders required above,
affect the rights or duties of Administrative Agent under this Agreement or any
other Loan Document; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02    Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

97



--------------------------------------------------------------------------------

(i) if to Borrower, Administrative Agent, Collateral Agent, or any L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of Borrower, Administrative Agent, Collateral
Agent, and L/C Issuers may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower,
Administrative Agent, and each L/C Issuer.

(d) Reliance by Administrative Agent, Collateral Agent, L/C Issuers and Lenders.
Administrative Agent, Collateral Agent, L/C Issuers, and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms

 

98



--------------------------------------------------------------------------------

thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Administrative Agent, Collateral Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with any Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer, Administrative Agent or Collateral Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.04    Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by each Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for such Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for any Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of any Agent, any Lender or any
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Without limiting the foregoing, Borrower
acknowledges that the Agents and/or their counsel may engage one or more
financial consultants to advise the Agents, their counsel, and/or Lenders and
that Borrower shall be obligated, promptly following demand by any Agent, to pay
all reasonable fees and expenses of such financial consultants (including any
retainers).

(b) Indemnification by Borrower. Borrower shall indemnify each Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other

 

99



--------------------------------------------------------------------------------

Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Related Parties or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

Notwithstanding anything to the contrary, nothing herein shall be deemed to
indemnify the Pre-Petition Agents or the Pre-Petition Lenders in their capacity
as such.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), any
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), such L/C Issuer
or such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or any L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or such L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through

 

100



--------------------------------------------------------------------------------

telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, any L/C Issuer or any Lender, or
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, such L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06    Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each Agent, each L/C Issuer, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

101



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credit
facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of a Lender or an
Approved Fund with respect to a Lender; and

(B) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

102



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d).

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Eligible
Participant (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative

 

103



--------------------------------------------------------------------------------

Agent, the Lenders and L/C Issuers shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
clauses (a) through (g) of Sections 11.01 that affects such Participant. Subject
to subsection (e) of this Section, Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 and
Section 11.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation by an L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wachovia assigns all of its
Commitment and Loans pursuant to subsection (b) above, Wachovia may resign as an
L/C Issuer after giving thirty (30) days’ notice to Borrower and the Lenders so
long as a successor L/C Issuer shall have been appointed pursuant to the
following sentence and shall have accepted such appointment. Upon receiving such
notice from Wachovia, Borrower shall be entitled to, and shall endeavor to,
cause

 

104



--------------------------------------------------------------------------------

a successor L/C Issuer to be appointed from among the Lenders. If Wachovia shall
resign as an L/C Issuer in accordance with the provisions of this
Section 11.06(h), it shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

11.07    Treatment of Certain Information; Confidentiality. Each of the Agents,
the Lenders and L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 11.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Agent, any
Lender, L/C Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower.

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to any Agent, any Lender or L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information but no less than a reasonable standard of care.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, L/C
Issuer or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or such
Loan Party now or hereafter existing under this

 

105



--------------------------------------------------------------------------------

Agreement or any other Loan Document to such Lender or L/C Issuer, irrespective
of whether or not such Lender or L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, L/C Issuer or their respective Affiliates may have. Each Lender and
L/C Issuer agrees to notify Borrower and Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

106



--------------------------------------------------------------------------------

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM)

 

107



--------------------------------------------------------------------------------

JURISDICTION, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (AS SUCH
TERM IS DEFINED IN THIS AGREEMENT), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUERS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN

 

108



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower agrees to
promptly provide any Lender or Administrative Agent with all of the information
requested by such Person to the extent such Person deems such information
reasonably necessary to identify Borrower in accordance with the Act.

11.17    No Fiduciary Duty. In connection with all aspects of each transaction
contemplated hereby, Borrower acknowledges and agree that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between Borrower, on the one hand, the Agents and the
Arrangers, on the other hand, and Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Agents and the Arrangers each
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither any Agent nor any
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or any Arranger has advised or is currently
advising Borrower or any of its Affiliates on other matters) and neither any
Agent nor any Arranger has any obligation to Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and neither any Agent nor any Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents and the Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Borrower hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against any Agent or any
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

11.18    Time of the Essence. Time is of the essence of the Loan Documents.

 

109



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

110



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

WCI COMMUNITIES, INC., as Borrower

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

BAY COLONY OF NAPLES, INC.

BAY COLONY-GATEWAY, INC.

BAY COLONY REALTY ASSOCIATES, INC.

CARPENTRY MANAGEMENT ASSOCIATES, LLC

COMMUNITIES AMENITIES, INC.

COMMUNITIES FINANCE COMPANY, LLC

COMMUNITIES HOME BUILDERS, INC.

COMMUNITY SPECIALIZED SERVICES, INC.

CORAL RIDGE COMMUNITIES, INC.

CORAL RIDGE PROPERTIES, INC.

CORAL RIDGE REALTY SALES, INC.

CORAL RIDGE REALTY, INC.

DIX HILLS HOME & LAND COMPANY LLC

EAST FISHKILL DEVELOPMENT LLC

FAIR OAKS PARKWAY, LLC (F/K/A RENAISSANCE AT FAIR OAKS, LLC)

FIRST FIDELITY TITLE, INC.

FLORIDA DESIGN COMMUNITIES, INC.

FLORIDA LIFESTYLE MANAGEMENT COMPANY (F/K/A WCI LIFESTYLES REALTY, INC.)

FLORIDA NATIONAL PROPERTIES, INC.

GATEWAY COMMUNICATIONS SERVICES, INC.

GATEWAY COMMUNITIES, INC.

GATEWAY REALTY SALES, INC.

GC ASSETS OF NASSAU, INC.

HERON BAY GOLF COURSE PROPERTIES, INC.

HERON BAY, INC.

HOPEWELL CROSSING HOME & LAND COMPANY, LLC

HUNTING RIDGE II, LLC

HUNTING RIDGE III, LLC

JYC HOLDINGS, INC.

LAKE GROVE HOME & LAND COMPANY, LLC

MANSION RIDGE HOME & LAND COMPANY LLC

MARBELLA AT PELICAN BAY, INC.

MHI – RUGBY ROAD, L.L.C.

NEW HOME & LAND COMPANY LLC

PELICAN BAY PROPERTIES, INC.

PELICAN LANDING COMMUNITIES, INC.

PELICAN LANDING GOLF RESORT VENTURES, INC.

PELICAN LANDING PROPERTIES, INC.

PELICAN MARSH PROPERTIES, INC.

POPLAR TREE LLC

RENAISSANCE AT BEACON HILL II, LLC

RENAISSANCE AT BEACON HILL, LLC



--------------------------------------------------------------------------------

RENAISSANCE AT BELLVIEW ROAD, LLC

RENAISSANCE AT BRIDGES OF OAKTON II, LLC

RENAISSANCE AT CARDINAL FOREST, LLC

RENAISSANCE AT EVERGREEN MILLS ROAD, LLC

RENAISSANCE AT FOXHALL, LLC

RENAISSANCE AT GEORGETOWN PIKE, LLC

RENAISSANCE AT HUNTING HILLS, LLC

RENAISSANCE AT KING’S CROSSING, LLC

RENAISSANCE AT LAKE MANASSAS, LLC

RENAISSANCE AT OAK CREEK CLUB, LLC

RENAISSANCE AT OAKTON GLEN, LLC

RENAISSANCE AT OCCOQUAN WALK, LLC

RENAISSANCE AT RIVER CREEK II, LLC

RENAISSANCE AT RIVER CREEK TOWNS, LLC

RENAISSANCE AT RIVER CREEK VILLAS, INC.

RENAISSANCE AT RIVER CREEK, INC.

RENAISSANCE AT ROSELAND, INC.

RENAISSANCE AT RUGBY ROAD II, LLC

RENAISSANCE AT RUGBY ROAD, LLC

RENAISSANCE AT SOUTH RIVER, INC.

RENAISSANCE AT THE BRIDGES OF OAKTON, LLC

RENAISSANCE AT THE OAKS, LLC

RENAISSANCE AT TIMBERLAKE II, LLC

RENAISSANCE AT TIMBERLAKE, LLC

RENAISSANCE CENTRO ARLINGTON LLC

RENAISSANCE CENTRO COLUMBIA LLC

RENAISSANCE CUSTOM COMMUNITIES, LLC

RENAISSANCE HOLDINGS CORP.

RENAISSANCE HOUSING CORP.

RENAISSANCE LAND, LLC (F/K/A RENAISSANCE HOLDINGS II, LLC)

RESORT AT SINGER ISLAND PROPERTIES, INC (F/K/A LIVINGSTON ROAD, INC.)

RESTON BUILDING COMPANY, LLC

RMH, LLC

SARASOTA TOWER, INC.

SOUTHBURY HOME & LAND COMPANY, LLC

SPECTRUM CONSTRUCTION CORP.

SPECTRUM CUSTOMER CARE, INC. (F/K/A GC ASSETS, SPECTRUM GROUP, LTD. and SPECTRUM
SKANSKA CUSTOMER SERVICE, INC.)

SPECTRUM DESIGN STUDIO, INC. (F/K/A SPECTRUM BELLEFAIR SENIOR CORP.)

SPECTRUM FS CORP.

SPECTRUM GLEN COVE CORP.

SPECTRUM HOLMDEL CORP.

SPECTRUM KENSINGTON LLC



--------------------------------------------------------------------------------

SPECTRUM LAKE GROVE LLC

SPECTRUM LANDING CORP.

SPECTRUM LONG BEACH, LLC

SPECTRUM NORTH BERGEN LLC

SPECTRUM PDC CORP.

SPECTRUM VALIMAR CORP. (F/K/A SPECTRUM- ENCLOVES)

SPECTRUM-IRVINGTON CORP.

SPECTRUM-RIVERWOODS CORP. (F/K/A CHESTERFIELD CONSTRUCTION CORP.)

SUN CITY CENTER GOLF PROPERTIES, INC.

SUN CITY CENTER REALTY, INC.

TARPON COVE REALTY, INC.

TARPON COVE YACHT & RACQUET CLUB, INC.

THE COLONY AT PELICAN LANDING GOLF CLUB, INC.

THE MANSION RIDGE SEWER CO., INC.

THE VALIMAR HOME & LAND COMPANY LLC

TIBURON GOLF VENTURES, INC.

WATERMARK REALTY REFERRAL, INC.

WCI AMENITIES, INC.

WCI ARCHITECTURE & LAND PLANNING, INC.

WCI BUSINESS DEVELOPMENT, INC.

WCI CAPITAL CORPORATION

WCI COMMUNITIES PROPERTY MANAGEMENT, INC.

WCI CUSTOM HOMES, LLC (F/K/A RENAISSANCE CUSTOMS, LLC)

WCI GOLF GROUP, INC.

WCI HOMEBUILDING NORTHEAST U.S., INC. (F/K/A SPECTRUM HOMES, INC.)

WCI HOMEBUILDING, INC.

WCI HOMES NORTHEAST, INC. (F/K/A SPECTRUM HOMES, INC.)

WCI HOMES, INC.

WCI HUNTER MILL, LLC

WCI IRELAND INN CORP.

WCI MARKETING, INC.

WCI MID-ATLANTIC U.S. REGION, INC.

WCI NORTHEAST REAL ESTATE DEVELOPMENT, LLC (F/K/A SPECTRUM NORTHEAST REAL ESTATE
DEVELOPMENT, LLC and SPECTRUM PROPERTIES, LLC)

WCI NORTHEAST U.S. REGION, LLC (F/K/A WCI/SPECTRUM COMMUNITIES, LLC)

WCI OCALA 623, INC.

WCI POMPANO BEACH, INC.

WCI REALTY CONNECTICUT, INC.

WCI REALTY MARYLAND, INC.

WCI REALTY NEW JERSEY, INC.

WCI REALTY NEW YORK, INC.

WCI REALTY, INC.

WCI TITLE, INC

WCI TOWERS, INC.



--------------------------------------------------------------------------------

WCI TOWERS MID-ATLANTIC U.S.A., INC.

WCI TOWERS NORTHEAST U.S.A., INC.,

each as a Guarantor

By:

 

 

  Name: James D. Cullen   Title: Vice President of each Guarantor



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

L/C Issuer, and as a Lender

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

 

BANK OF AMERICA, N.A., as Collateral Agent and as a Lender

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

[LENDERS]

By:

 

 

  Name:   Title: